Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7879 Page 1 of 79




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH



   JOHN BEAN TECHNOLOGIES                               MEMORANDUM DECISION AND
   CORPORATION,                                                 ORDER

          Plaintiff,                                       Case No. 1:17-cv-142-RJS-DAO
   v.
                                                         Chief District Judge Robert J. Shelby
   B GSE GROUP, LLC and BRYAN
   BULLERDICK,                                           Magistrate Judge Daphne A. Oberg

          Defendants.


         Plaintiff John Bean Technologies (JBT) is a major player in the aviation industry for

  ground support equipment. Ground support equipment refers to the array of equipment required

  to maintain commercial and military aircraft, ranging from cables and hoses to power converters

  and axle jacks. Relevant here are preconditioned air (PC Air) units that cool aircraft and ground

  power units (GPUs) that power this equipment.

         In 2011, JBT sought to enter the niche market to supply ground support equipment—

  primarily PC Air units and GPUs—for the United States military’s latest fighter aircraft, the

  F-35. Because F-35s utilize modern, advanced technology, they usually required construction of

  new hangars supplied with specialized PC Air Units and GPUs. The military worked through

  general and sub-contractors to source this equipment from manufacturers like JBT. To help it

  through the bidding process and to win these government contracts, JBT hired Defendant Bryan

  Bullerdick. Bullerdick left JBT after about three years, however, to become the head and

  majority shareholder of Defendant B GSE Group, LLC (BGSE). BGSE initially acted as JBT’s

  designated distributor of ground support equipment for F-35 hangars. After the parties’ one-year
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7880 Page 2 of 79



  distributorship agreement ended, BGSE continued informally to source JBT’s equipment for

  several years as a reseller.

             Unbeknownst to JBT, while BGSE’s and JBT’s informal relationship was ongoing,

  Bullerdick began representing to industry contacts, primarily contractors and sub-contractors,

  that BGSE was the designer of several of JBT’s products and that JBT was merely the

  manufacturer of BGSE’s designs. During the same period, Bullerdick transmitted some of JBT’s

  proprietary information to one of its competitors, Twist, Inc. (Twist), to help Twist develop a

  competing PC Air unit. BGSE later began competing directly with JBT to win F-35 projects by

  supplying products manufactured by Twist and others.

             After learning of Bullerdick’s conduct, JBT brought this action for, among other things,

  misappropriation of trade secrets, unfair competition and trademark violations under the Lanham

  Act, and breach of contract.1 Defendants assert several counterclaims, including tortious

  interference, negligent misrepresentation, and defamation.2 Defendants’ claims stem primarily

  from JBT’s efforts to inform industry contacts of its lawsuit against BGSE and Bullerdick.

  Before the court are the parties’ cross-motions for summary judgment on JBT’s affirmative

  claims3 and JBT’s Motion for Partial Summary Judgment on Defendants’ Counterclaims.4 For

  the reasons given below, the court grants in part and denies in part JBT’s First Motion, grants in




  1
      See generally Dkt. 99.
  2
      Dkt. 108.
  3
      Dkt. 126; Dkt. 129.
  4
      Dkt. 134.

                                                     2
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7881 Page 3 of 79



  part and denies in part Defendants’ Motion, and grants in part and denies in part JBT’s Second

  Motion.5

                                                   BACKGROUND6

         I.          Factual Background

                     A. The Parties and the Ground Support Equipment Industry

                Both JBT and Defendants operate in the specialized ground support equipment industry.7

  Ground support equipment refers to the products and equipment needed to service and maintain

  commercial and military aircraft.8 Two essential components of ground support equipment are

  PC Air units and GPU systems.9 Since at least 2003, JBT has manufactured and sold PC Air

  units under its Jetaire brand and GPU systems under its Jetpower brand.10 JBT sells these

  products for commercial and military aircraft, both domestically and internationally.11

                Among the products JBT sells is the Jetaire HPCF 3000 (the HPCF 3000), a fixed, high-

  pressure PC Air unit that JBT designed and manufactures.12 JBT also sells the Jetpower III

  270VDC GPU (the 270VDC).13


  5
    Defendants also move to exclude the testimony of JBT’s expert, David Duski. Dkt. 128. However, Duski’s
  testimony relates only to the amount of damages JBT will ultimately seek. Those damages amounts are not at issue
  in the parties’ current motions. Accordingly, in view of the court’s ruling here, the court denies Defendants’ Motion
  to Exclude without prejudice to refile it in connection with future pre-trial proceedings.
  6
   Because the parties filed cross-motions for summary judgment, the court “provides a neutral summary of the facts,
  which it will view ‘in the light most favorable to the nonmoving party’ and ‘draw reasonable inferences therefrom’
  while evaluating the motions in turn.” Stella v. Davis Cty., No. 1:18-CV-002, 2019 WL 4601611, at *1 n.1 (D. Utah
  Sept. 23, 2019) (quoting Doe v. City of Albuquerque, 667 F.3d 1111, 1122 (10th Cir. 2012)). Except where otherwise
  noted, the facts that follow are not disputed.
  7
      Dkt. 126 ¶¶ 1–2, 4, 14–20.
  8
      Dkt. 99 ¶ 2. All citations to the Amended Complaint are for context only.
  9
      See id.
  10
       Id. ¶¶ 2–3.
  11
       Id. ¶ 2.
  12
       Dkt. 129 ¶ 15.
  13
       Id. ¶ 13(c)–(g).

                                                             3
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7882 Page 4 of 79



              In 2011, JBT began bidding on projects to supply ground support equipment for the

  United States Department of Defense’s next generation strike aircraft deployed by the Navy, Air

  Force, and Marines.14 In most instances, this aircraft, the F-35, has required construction of new,

  specially designed maintenance hangars at military bases in the United States and abroad.15

  These F-35 hangars require specialized PC Air units and GPU systems.16 JBT won several

  government contracts to supply ground support equipment for these hangars.17

              In 2011, JBT hired Bullerdick as a sales manager to assist JBT in its efforts to win

  government contracts for F-35 hangar projects.18 Prior to joining JBT, Bullerdick had worked

  for two companies that sold ground support equipment,19 and in 2010, Bullerdick formed his

  own company, Bullerdick GSE, LLC.20 JBT hoped Bullerdick could expand JBT’s market share

  in the PC Air unit and GPU systems space.21 Bullerdick’s primary responsibilities at JBT related

  to its efforts to sell equipment for F-35 hangars on United States and foreign military

  installations.22

              As a condition of his employment, Bullerdick signed JBT’s Confidential Information and

  Inventions Agreement (the 2011 Confidentiality Agreement).23 The 2011 Confidentiality


  14
       Dkt. 99 ¶ 4.
  15
       Id. ¶ 5.
  16
       Id.
  17
       Id. ¶ 4.
  18
       Dkt. 126 ¶¶ 6, 8.
  19
       Id. ¶ 4.
  20
    Defs.’ Ex. 1 (“Bullerdick Aff.”) ¶ 8. When Bullerdick joined JBT, he was the sole director, president, and
  shareholder of Bullerdick GSE, a separate entity from BGSE. See Pl.’s Ex. 119 at 1 (sealed). Prior to April 1, 2014,
  Bullerdick had no ownership interest in BGSE. Id. After Bullerdick resigned from JBT, Bullerdick GSE and BGSE
  eventually merged. Dkt. 154 at 2 (citing Pl.’s Ex. 119) (sealed).
  21
       Dkt. 126 ¶ 6.
  22
       Dkt. 99 ¶¶ 28–29.
  23
       Dkt. 129 ¶ 2; Pl.’s Ex. 109.

                                                           4
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7883 Page 5 of 79



  Agreement required that Bullerdick “agree to maintain in confidence all information pertaining

  to [JBT’s] business” to which he had access, including “information related to [JBT’s] products,

  inventions, trade secrets, know-how, systems, formulae, [and] processes.”24 The Confidentiality

  Agreement further required that Bullerdick “agree not to use, communicate or disclose . . . such

  information orally, in writing or by publication either during [his] employment or thereafter.”25

              Bullerdick resigned from JBT in April 2014.26 Following his resignation, Bullerdick

  began running BGSE full-time.27

                  B. JBT and BGSE’s Formal and Informal Business Relationship

              Around the time it hired Bullerdick, JBT formed a business relationship with BGSE, a

  distributor focused on ground support equipment for military projects.28 On November 11, 2011,

  the two companies signed a Mutual Non-Disclosure Agreement (the NDA).29 The NDA required

  the party receiving “Confidential Information” to keep the information “in confidence.”30

  Additionally, the party receiving Confidential Information “agree[d] to refrain from the use of

  the Confidential Information for any purpose other than in furtherance of the Disclosure

  Purpose.”31 The confidentiality provisions remained in force for five years from the time the

  receiving party obtained the Confidential Information.32


  24
       Pl.’s Ex. 109 ¶ 5.
  25
       Id.
  26
    Dkt. 126 ¶ 12. The parties dispute why Bullerdick resigned. JBT alleges Bullerdick was given the choice to
  resign or be terminated for cause. Dkt. 99 ¶ 26. Bullerdick maintains he resigned only after Brian DeRoche
  “promised that if [Bullerdick] were to resign and focus [his] efforts on BGSE, JBT would enter into a new
  distributorship agreement with BGSE.” Bullerdick Aff. ¶ 14.
  27
       See Pl.’s Ex. 119 at 1 (sealed) (showing Bullerdick obtained sixty percent ownership in BGSE “after April 2014”).
  28
       See Dkt. 126 ¶ 10.
  29
       Dkt. 129 ¶ 6.
  30
       Pl.’s Ex. 110 ¶ 2.
  31
       Id.
  32
       Id.

                                                             5
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7884 Page 6 of 79



              On January 18, 2012, JBT and BGSE entered into a one-year Distributorship Agreement

  (the 2012 Distributorship Agreement).33 This agreement gave BGSE exclusive rights to

  distribute JBT products to United States military air bases for projects that had small business set

  aside requirements.34 Under the 2012 Distributorship Agreement, BGSE was required to “retain

  [JBT confidential information] in confidence and not to use it, or disclose it, except as expressly

  agreed . . . .”35 The 2012 Distributorship Agreement further required that “within thirty (30)

  days after the effective date of termination of [the] Agreement”—i.e., on or around February 18,

  2013—BGSE was required “to remove all reference” to JBT from its “letterhead, business

  forms, advertising literature and place of business,” and to refrain from using “any name or

  trademark suggesting” BGSE “has any relationship” with JBT.36

              JBT and BGSE attempted to negotiate an extension of the 2012 Distributorship

  Agreement in late 2012 before it expired, again in 2014 shortly after Bullerdick resigned, and yet

  again in 2015, but the companies could not reach an agreement.37 Specifically, JBT refused to

  accept BGSE’s primary demands—exclusivity beyond projects with small business set-aside

  requirements and a term for more than one year.38 The 2012 Distributorship Agreement expired

  on January 18, 2013.39




  33
       Pl.’s Ex. 111 at 9.
  34
       Id. ¶ 2.
  35
       Id. ¶ 6(B).
  36
       Id. ¶ 12.
  37
       Dkt. 134 ¶¶ 7–18; Dkt. 99 ¶¶ 45–46; Dkt. 108 at 22 ¶ 22.
  38
       Dkt. 134 ¶ 8; Dkt. 99 ¶¶ 45–46; Dkt. 108 at 22 ¶ 22.
  39
       Dkt. 108 at 22 ¶ 21.

                                                              6
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7885 Page 7 of 79



              After the contract expired, the parties continued to work together under the same terms.40

  JBT continued to sell its products to BGSE for resale as late as March 2017.41 Over the course

  of the parties’ approximately five-year relationship, BGSE purchased around $7.7 million worth

  of equipment from JBT.42

                   C. The Bidding Process and BGSE’s Submittals Incorporating JBT Documents

              To obtain contracts to supply equipment for U.S. military projects, manufacturers and

  distributors generally submit quotes to contractors or sub-contractors, who in turn submit bids to

  the government.43 Once a project is awarded, the prevailing manufacturer or distributor is

  required to provide a “submittal.”44 Project submittals—often referred to as “post-award

  submittals”—are the “final technical documents to get approval from the government to proceed

  to make [the proposed] product.”45

              At times, JBT—sometimes acting on its own and sometimes working through BGSE—

  responded directly to military project solicitations.46 For instance, in September 2013, the U.S.

  Navy solicited proposals for equipment for its Shipboard Mobile Electric Power Plant

  (SMEPP).47 BGSE and JBT initially worked together to submit a qualifying proposal from

  40
    See Dkt. 126 ¶ 11 (“The 2012 distributorship agreement expired after one year, though the parties continued to
  operate under it while they worked to create a new one.”) (citing Bullerdick Aff. ¶ 13). JBT does not deny BGSE’s
  characterization of the parties’ informal relationship, insisting only that it is “irrelevant to JBT’s claims or BGSE’s
  defenses whether or not there was an understanding that these products would continue to be sold under the terms of
  the expired 2012 distributorship agreement.” Dkt. 154 at 2.
  41
       Dkt. 126 ¶ 36.
  42
       Id. ¶ 35.
  43
    See, e.g., Dkt. 129 ¶¶ 19–22 (noting BGSE provided submittal packages for F-35 hangar projects to various sub-
  contractors, including Able Mechanical, Carothers Construction, and Prime Projects International).
  44
    Pl.’s Ex. 20 at 103:17–25. Sometimes, however, submittals must be provided before a contract is won. See Pl.’s
  Ex. 12 at 127:17–19 (“Sometimes [BGSE had] to produce submittals before an award. Sometimes it’s after the
  purchase order or contract has been signed.”).
  45
       Pl.’s Ex. 20 at 103:23–25.
  46
       See Dkt. 134 ¶¶ 19–48 (documenting JBT’s successful efforts to win a government contract with the U.S. Navy).
  47
       Id. ¶ 19.

                                                             7
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7886 Page 8 of 79



  BGSE, but the Navy ultimately rejected BGSE’s SMEPP submittal in February 2014.48 The

  Navy cancelled the solicitation “due to the fact that no acceptable small business proposals were

  received.”49

              After the Navy reissued the SMEPP solicitation in March 2014, JBT submitted an

  independent proposal and also joined BGSE’s proposal.50 In February 2015, the Navy awarded

  the SMEPP contract to JBT.51

              From 2015 to 2017, BGSE independently submitted several bids to sub-contractors to

  supply PC Air units or GPU systems (or both) for F-35 maintenance hangars.52 In many of those

  submittals, BGSE included JBT documents and pictures of JBT products but with JBT identifiers

  removed and replaced with BGSE identifiers.53

              For example, the following two images are of the same JBT PC Air Unit.54 In the second

  image—incorporated into one of BGSE’s submittals—BGSE superimposed its logo over JBT’s

  logo:




  48
       Id. ¶¶ 25–28, 40.
   Pl.’s Countercl. Ex. 36 at 2 (sealed). The parties dispute why the Navy rejected the proposal. See Dkt. 134 ¶ 40;
  49

  Dkt. 151 at 2.
  50
       Dkt. 134 ¶¶ 43–44.
  51
       Id. ¶ 46.
  52
       See Dkt. 129 ¶¶ 19–23.
  53
       Id. ¶ 19–28 (citing Pl.’s Exs. 2–12, 16, 21, 23, 25, 27, 62, 112, & 113).
  54
       Compare Pl.’s Ex. 18 at 1 (sealed) with Pl.’s Ex. 8 at 30 (sealed).

                                                                8
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7887 Page 9 of 79




         The following chart catalogues BGSE’s submittals that incorporated JBT documents

  stripped of JBT’s identifying information and replaced with BGSE’s logo:




                                                9
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7888 Page 10 of 79



     F-35 Hangar      Products                  Sub-contractor        Date       Modified JBT
        Project                                   Recipient                       Documents
       Submittal
   Marine Corps Air PC Air Units               Able Mechanical   September 8,   Excerpt of
   Station Lemoore                                               2015           HPCF 3000
   (Lemoore P-                                                                  Operation &
   328)55                                                                       Maintenance
                                                                                Manual56

                                                                                One page of
                                                                                Technical
                                                                                Specification for
                                                                                HPCF 300057
   Revised Lemoore             PC Air Units    Able Mechanical   December 1,    Excerpt of
   P-32858                                                       2015           HPCF O&M
                                                                                Manual

                                                                                HPCF Tech.
                                                                                Sheet
   Kadena Air Base             PC Air Units    Prime Projects    February 12,   Excerpt of
   (Kadena P-803)59            GPU Systems     International     2016           HPCF O&M
                                                                                Manual

                                                                                HPCF Tech.
                                                                                Sheet

                                                                                Excerpt of
                                                                                270VDC
                                                                                Operation &
                                                                                Maintenance
                                                                                Manual60

                                                                                One page of
                                                                                Technical
                                                                                Specification for
                                                                                270VDC61

  55
       Pl.’s Ex. 2 at 36–48 (sealed).
  56
       Pl.’s Ex. 13 at 12–18 (sealed) (HPCF O&M Manual).
  57
       Pl.’s Ex. 16 (HPCF Tech. Sheet).
  58
       Pl.’s Ex. 112 at 30–46 (sealed).
  59
       Pl.’s Ex. 6 at 93–105 (sealed).
  60
       Pl.’s Ex. 21 (sealed) (270VDC O&M Manual).
  61
       Pl.’s Ex. 23 (270VDC Tech. Sheet).

                                                           10
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7889 Page 11 of 79



   Marine Corps Air                            Carothers           February 23,    Excerpt of
   Station Beaufort                            Construction        2016            HPCF O&M
   (Beaufort P-                                                                    Manual
   465)62
                                                                                   HPCF Tech.
                                                                                   Sheet
   Lemoore                      PC Air Units   Certified Air       September 23,   Excerpt of
   P-378(A)63                                  Conditioning Inc.   2016            HPCF O&M
                                                                                   Manual

                                                                                   HPCF Tech.
                                                                                   Sheet
   Lemoore                      GPU Systems    Berg Electric       February 13,    270VDC
   P-378(B)64                                                      2017            Functional
                                                                                   Checklist65

                                                                                   270VDC
                                                                                   Special Factory
                                                                                   Test66

                                                                                   “Certificate of
                                                                                   Test,” originally
                                                                                   performed for
                                                                                   JBT on a JBT
                                                                                   product,67
                                                                                   altered to appear
                                                                                   as if performed
                                                                                   for BGSE on a
                                                                                   BGSE product68

                                                                                   Counterfeit
                                                                                   “Authorization
                                                                                   to Mark”
                                                                                   certificate69


  62
       Pl.’s Ex. 4 at 14–26 (sealed).
  63
       Pl.’s Ex. 8 at 37–49 (sealed).
  64
       Pl.’s Ex. 10 at 32–40 (sealed).
  65
       Pl.’s Ex. 25 (sealed).
  66
       Pl.’s Ex. 27 at 1–3 (sealed).
  67
       Id. at 4 (sealed).
  68
       Pl.’s Ex. 10 at 42 (sealed).
  69
       Id. at 44 (sealed); Pl.’s Ex. 113.

                                                        11
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7890 Page 12 of 79



                   D. Defendants’ Communications with Third Parties Concerning JBT’s Products and
                      Technology

                               1. Bullerdick’s Transmission of JBT’s Proprietary Information to Twist

              While preparing one submittal in August 2015, Bullerdick sent an email to

  representatives at one of JBT’s competitors—Twist, Inc.—with “Lemoore” in the subject line.70

  The body of the email stated, “We have a lot of ground to make up. Attached is a library of

  confidential info to reference.”71 A few days later, Bullerdick sent Twist another email in which

  the body of the email stated, “Confidential,” and Bullerdick attached an electronic copy of JBT’s

  HPCF O&M Manual.72

                                2. Bullerdick’s Representations to Contractors About BGSE’s Products

              From November 2015 to August 2016, Bullerdick represented to several contractors that,

  although JBT manufactured BGSE’s PC Air unit and GPU products, BGSE was the creator and

  owner of the designs.73 For example, on March 9, 2016, Bullerdick told Bob Diez of Harris

  Mechanical Southwest:

              [BGSE] initially brought our designs for JBT AeroTech to build. They built the
              power and air for us up until last summer. . . . We began to shar[e] BGSE designs
              with Twist last summer in confidence. For 8 months now we have worked with
              Twist engineers quietly . . . The product made for BGSE with BGSE technology is
              call[ed] “Cool Jet.” It is not available anywhere else.”74

              Two days later, Bullerdick emailed Wayne Thomas of Carothers Construction and

  represented:




  70
       Dkt. 129 ¶ 41.
  71
       Id. (citing Pl.’s Ex. 54).
  72
       Id. ¶ 42 (citing Pl.’s Exs. 13, 94).
   Dkt. 129 ¶¶ 50–52. Defendants do not dispute that Bullerdick sent these emails to several contractors. Rather,
  73

  Defendants argue the statements were not false or were at least condoned by JBT. See Dkt. 145 at 6–9.
  74
       Pl.’s Ex. 39 at 2 (sealed).

                                                          12
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7891 Page 13 of 79



              JBT AeroTech builds 270VDC and CAS as a licensee of BGSE Group design
              specifications. The agreement has expired and JBT is not making the design
              supplied previously under BGSE licensee agreement at this time. . . . Solution . . .
              Replace JBT with BGSE Group since BGSE Group is the designer and owner of
              the technology.75

              Finally, Bullerdick emailed Neal Barton of Okland Construction in August 2016, telling

  him that “JBT has been our ‘manufacturer’ of a BGSE design for 2 generations of CAS units

  now. . . . This is the BGSE Group design and not to be confused with who we contract to make

  the units.”76

                   E. BGSE Marketing Materials Incorporating JBT Information

              In August 2014, BGSE created a brochure (the F-35 Brochure)77 that contained excerpts

  of several original JBT documents, with JBT identifying information removed and replaced with

  BGSE identifiers. These excerpts were taken from the 270VDC General Specifications,78 the

  HPCF O&M Manual,79 the 30-Ton HPCF Justifications,80 and the 30-Ton HPCF Calculations.81

  Between September 2014 and March 2017, BGSE emailed the F-35 Brochure to seventeen

  industry contacts.82

              In March 2016, Bullerdick created another brochure (the Lemoore Brochure)83 that

  contained a letter addressed to “bidders and designers.”84 The Lemoore Brochure includes a list


  75
       Pl.’s Ex. 40 at 2 (sealed) (emphasis altered).
  76
       Pl.’s Ex. 41 at 2 (sealed).
  77
       Pl.’s Ex. 30 (sealed).
  78
       Pl.’s Ex. 31 (sealed).
  79
       Pl.’s Ex. 13 at 12–37 (sealed).
  80
       Pl.’s Ex. 33 (sealed).
  81
       Pl.’s Ex. 35 (sealed).
  82
    See Dkt. 129 ¶ 44(a)–(r) (citing Pl.’s Exs. 69–70, 72–87). Though the F-35 brochure reached some military
  personnel, most of the recipients were contractors or sub-contractors. See id.
  83
       Pl.’s Ex. 38 (sealed).
  84
       Id. at 3.

                                                         13
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7892 Page 14 of 79



  of thirteen F-35 hangar projects and states, “[t]he following F 35 specific projects all have BGSE

  Group equipment. All projects completed on this list have installed, commissioned and working

  100% BGSE Group designs.”85 The Lemoore Brochure also contains a technical specification

  substantially copied from the JBT HPCF Tech. Sheet and two pictures of JBT HPCF 3000 PC

  Air units with BGSE logos superimposed on them.86 In March 2016, BGSE emailed the

  Lemoore Brochure to four industry contacts.87

              In November 2016, Bullerdick created a document to answer questions posed by a

  contractor who was working on a project at Eielson Air Force Base (the Eielson F-35 Letter).88

  The Eielson F-35 Letter contains the rhetorical question, “Who manufactured the BGSE Group

  Air Design?” along with the stated answer, “These are BGSE Group designs. We produce the

  bill of material and design and pay for the certifications.”89 BGSE emailed the Eielson F-35

  Letter to T. Karre of Burns & McDonald in November 201690 and two other industry contacts in

  April and June 2017.91

              Finally, in March 2017 Bullerdick created a document titled “F-35 Equipment History.”92

  That document represents that “BGSE Group with the help of JBT made the first combination

  270VDC/400HZ power supplies.”93 It also states that “BGSE Group worked 2 years on a

  second-generation [PC Air] unit. . . . to [achieve] a better F 35 air unit than what was installed in


  85
       Id.
  86
       Id. at 7–9.
  87
       Dkt. 129 ¶ 45.
  88
       Id. ¶ 36; Pl.’s Ex. 53 (sealed).
  89
       Pl.’s Ex. 53 at 2 (sealed).
  90
       Dkt. 129 ¶ 46.
  91
       Id. ¶ 48.
  92
       Id. ¶ 39; Pl.’s Ex. 58 (sealed).
  93
       Pl.’s Ex. 58 at 1 (sealed).

                                                    14
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7893 Page 15 of 79



  2008.”94 BGSE emailed the F-35 Equipment History to two industry contacts in March and June

  2017.95

                   F. JBT Informs Industry Contacts of Its Lawsuit Against Bullerdick and BGSE

               Shortly after JBT initiated this action, JBT sent the Complaint and a cover letter to some

  of the parties’ mutual industry contacts.96 The cover letter reaffirmed that all JBT equipment

  sold through BGSE was designed and developed solely by JBT.97 The cover letter also

  contained the following representations:

                   •     “During the time period beginning on January 10, 2012 through January 9,
                         2013, B GSE served as a distributor for the Jetway Systems business unit
                         of JBT Corporation. . . . That distribution agreement was terminated on
                         January 9, 2013, and only in-process sales at the time of the termination of
                         the distribution agreement are being supported by JBT.”98

                   •     “In its support of its products, JBT does not require its customers to solve
                         issues with JBT’s suppliers, but instead serves as the sole point of contact
                         for support.”99

  These statements, among other things, form the basis of many of Defendants’ counterclaims.

         II.       Procedural History

               On September 1, 2017, JBT filed its Complaint100 and simultaneously moved for a

  preliminary injunction, asking the court to enjoin Defendants from engaging in any conduct that




  94
       Id. at 2.
  95
       Dkt. 129 ¶ 47.
  96
       Dkt. 108 at 27 ¶¶ 54–55.
  97
       Dkt. 49, Ex. D.
  98
       Id.
  99
       Id.
  100
        Dkt. 2.

                                                          15
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7894 Page 16 of 79



  gave rise to the claims described in JBT’s Complaint.101 The parties thereafter stipulated to the

  entry of a preliminary injunction.102

              Defendants filed an Answer to JBT’s Complaint103 and an amended Answer that added

  six counterclaims.104 JBT filed an Answer to Defendants’ counterclaims and moved to dismiss

  two of the claims.105 Before the court resolved JBT’s Motion to Dismiss, JBT filed an Amended

  Complaint.106 Defendants filed a new Answer, reasserting the same counterclaims.107 As before,

  JBT answered the counterclaims and moved to dismiss two of the claims.108 After holding a

  hearing, the court granted JBT’s Motion to Dismiss one of the counterclaims and concluded the

  other counterclaim was moot.109

              On April 18, 2019, the parties filed cross-motions for summary judgment on JBT’s

  affirmative claims.110 Defendants also moved to exclude JBT’s damages expert.111 The next day

  JBT also moved for summary judgment on Defendants’ counterclaims.112 On November 26,

  2019, the court held a hearing on the parties’ respective Motions for Summary Judgment.113 The

  Motions are now fully briefed and ripe for review.



  101
        See Dkt. 3 at 1.
  102
        See Dkt. 31; Dkt. 32.
  103
        Dkt. 34.
  104
        Dkt. 49.
  105
        Dkt. 61; Dkt. 62.
  106
        Dkt. 99.
  107
        Dkt. 108.
  108
        Dkt. 110; Dkt. 111.
  109
        Dkt. 121.
  110
        Dkt. 126; Dkt. 129.
  111
        Dkt. 128.
  112
        Dkt. 134.
  113
        Dkt. 181.

                                                    16
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7895 Page 17 of 79



                                                  LEGAL STANDARD

              Summary judgment is appropriate when “there is no genuine dispute as to any material

  fact and the movant is entitled to judgment as a matter of law.”114 A dispute is genuine “if the

  evidence is such that a reasonable jury could return a verdict for the nonmoving party.”115 A fact

  is material if, under the governing substantive law, it could “affect the outcome of the suit.”116

  When applying this standard, the court is to “view the evidence and make all reasonable

  inferences in the light most favorable to the nonmoving party.”117

              “Cross-motions for summary judgment are to be treated separately; the denial of one does

  not require the grant of another.” 118 If the moving party does not have the ultimate burden of

  persuasion at trial—here, BGSE on JBT’s affirmative claims and JBT on BGSE’s

  counterclaims—that party “has both the initial burden of production . . . and the burden of

  establishing that summary judgment is appropriate as a matter of law.”119 The moving party can

  meet its burden “either by producing affirmative evidence negating an essential element of the

  non-moving party’s claim, or by showing that the nonmoving party does not have enough

  evidence to carry its burden of persuasion at trial.”120

              “[A] more stringent summary judgment standard applies,” however, when the moving

  party has the burden of proof at trial.121 In that instance, the moving party “cannot force the



  114
        Fed. R. Civ. P. 56(a).
  115
        Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
  116
     Id.; see also United States v. Simons, 129 F.3d 1386, 1388 (10th Cir. 1997) (“The substantive law of the case
  determines which facts are material.”).
  117
        N. Natural Gas Co. v. Nash Oil & Gas, Inc., 526 F.3d 626, 629 (10th Cir. 2008) (citation omitted).
  118
        Buell Cabinet Co., Inc. v. Sudduth, 608 F.2d 431, 433 (10th Cir. 1979) (citations omitted).
  119
        Pelt v. Utah, 539 F.3d 1271, 1280 (10th Cir. 2008) (citation omitted).
  120
        Id. (internal quotation marks and citation omitted).
  121
        Id.

                                                               17
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7896 Page 18 of 79



  nonmoving party to come forward with specific facts showing there is a genuine issue for trial

  merely by pointing to parts of the record that it believes illustrate the absence of a genuine issue

  of material fact.”122 Rather, “the moving party must establish, as a matter of law, all essential

  elements of the issue before the nonmoving party can be obligated to bring forward any specific

  facts alleged to rebut the movant’s case.”123

                                                         ANALYSIS

              The court first considers the parties’ Cross-Motions for Summary Judgment on JBT’s

  affirmative claims and then turns to JBT’s Motion for Partial Summary Judgment on

  Defendants’ Counterclaims.124

                  I.       JBT’s Affirmative Claims

              JBT brings ten causes of action against Defendants: misappropriation of trade secrets

  under the Utah Uniform Trade Secrets Act and federal Defend Trade Secrets Act; three

  violations of the Lanham Act for False Designation of Origin, False Advertising, and Trademark

  Infringement; three breach of contract claims; defamation; and tortious interference.125 JBT and

  Defendants both move for summary judgment on each of JBT’s claims. The court addresses

  each claim in turn.




  122
        Id.
  123
        Id. (internal quotation marks and citations omitted).
  124
     Several of JBT’s claims and Defendants’ counterclaims arise under state law. A federal court exercising
  jurisdiction over state law claims “applies the substantive law, including choice of law rules, of the forum state.”
  BancOklahoma Mortg. Corp. v. Capital Title Co., Inc., 194 F.3d 1089, 1103 (10th Cir. 1999) (internal quotation
  marks and citations omitted). Here, the parties agree Utah substantive law applies to JBT’s claims for
  misappropriation under the Utah Uniform Trade Secrets Act, breach of contract, and defamation, and to Defendants’
  counterclaim for tortious interference. The parties further agree North Carolina substantive law applies to
  Defendants’ counterclaims for negligent misrepresentation, defamation, and unfair or deceptive trade practices.
  Federal law applies to the remainder of JBT’s claims.
  125
        Dkt. 99 ¶¶ 146–212.

                                                                18
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7897 Page 19 of 79



                             A. Misappropriation of Trade Secrets (Counts One & Two)

             JBT brings two causes of action against Defendants for misappropriation of its trade

  secrets—specifically, its HPCF O&M Manual (HPCF Manual or Manual) containing the

  schematics for its HPCF 3000 PC Air unit. JBT argues Defendants violated the Utah Uniform

  Trade Secrets Act (UTSA)126 and the federal Defend Trade Secrets Act (DTSA)127 by emailing

  the Manual to JBT’s competitor, Twist, Inc.128 Defendants dispute that the HPCF Manual

  qualifies as a trade secret and argue JBT’s DTSA claim fails because the alleged cause of action

  accrued before the statute took effect.

                                     1. Utah Uniform Trade Secrets Act

             To establish a misappropriation claim under the UTSA, JBT must show “two essential

  elements: [1] existence of a protectable ‘trade secret’ of a plaintiff and [2] demonstration of

  ‘misappropriation’ by a defendant.”129 Defendants challenge only JBT’s showing on the first

  prong, i.e., that the HPCF Manual qualifies as a trade secret.130

             The UTSA defines “trade secret” as:




  126
        Utah Code Ann. § 13-24-1 et seq.
  127
        18 U.S.C. § 1832 et seq.
  128
        Dkt. 129 at 46–48.
  129
        InnoSys, Inc. v. Mercer, 2015 UT 80, ¶ 24, 364 P.3d 1013 (citing Utah Code Ann. § 13-24-2).
  130
     Dkt. 126 at 14–17; Dkt. 145 at 24–25. There is no genuine dispute of material fact on the misappropriation
  prong. It is undisputed that Bullerdick sent an electronic copy of the HPCF Manual to Twist. Dkt. 129 ¶ 42.
  Because Bullerdick was obligated to maintain the confidentiality of the Manual, providing the Manual to Twist, one
  of JBT’s competitors, constitutes misappropriation under the UTSA. See Mercer, 2015 UT 80, ¶ 27 (“The definition
  of ‘misappropriation’ under [the UTSA] encompasses ‘disclosure . . . of a trade secret of another without express or
  implied consent by a person who . . . knew or had reason to know that his knowledge of the trade secret was . . .
  acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use.’”) (quoting Utah Code
  Ann. § 13–24–2(2)(b)) (ellipses in original).

                                                            19
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7898 Page 20 of 79



             information, including a formula, pattern, compilation, program, device, method,
             technique, or process, that:

             (a) derives independent economic value, actual or potential, from not being
             generally known to, and not being readily ascertainable by proper means by, other
             persons who can obtain economic value from its disclosure or use; and

             (b) is the subject of efforts that are reasonable under the circumstances to maintain
             its secrecy.131

  Defendants assert the HPCF Manual was not subject to reasonable efforts to maintain its secrecy

  and lacks independent economic value.

                                           a. Reasonable Efforts to Maintain Secrecy

             JBT points to a host of steps it takes to maintain the secrecy of the HPCF Manual.

  Nevertheless, Defendants maintain JBT’s efforts are insufficient to sustain its UTSA claim. The

  court ultimately concludes Defendants failed to present evidence sufficient to create a genuine

  dispute concerning whether JBT’s efforts to maintain the secrecy of the HPCF Manual were

  reasonable.

             Under the UTSA, efforts to maintain the secrecy of a trade secret need only be

  “reasonable under the circumstances.”132 The court’s review of the applicable caselaw reveals

  that Utah courts have yet to define what it means for a party’s efforts to be reasonable under the

  circumstances. However, other courts interpreting nearly identical state trade secrets laws

  generally agree that reasonable efforts does not mean “all conceivable efforts,”133 nor are




  131
        USA Power, LLC v. PacifiCorp, 2016 UT 20, ¶ 45, 372 P.3d 629 (quoting Utah Code Ann. § 13-24-2(4)).
  132
        Utah Code Ann. § 13-24-2(4)(b).
  133
     All W. Pet Supply Co. v. Hill’s Pet Prods. Div., 840 F. Supp. 1433, 1438 (D. Kan. 1993) (discussing Uniform
  Trade Secrets Act and collecting cases).

                                                           20
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7899 Page 21 of 79



  “[h]eroic measures” required.134 Thus, a plaintiff can meet this requirement even though a

  defendant “manage[s] to point out aspects of plaintiff’s procedures that could have been

  stronger.”135

              JBT takes several measures to maintain the secrecy of the HPCF Manual. Brian

  DeRoche, JBT’s Rule 30(b)(6) representative, testified JBT requires confidentiality agreements

  with distributors and agents, trains its project managers to limit to whom the Manuals are sent,

  and employs proprietary wording and clauses on its documents.136 JBT also requires its

  employees to sign confidentiality agreements and abide by a code of ethics.137

              Aside from these measures, JBT’s sales of the HPCF 3000 are subject to JBT’s

  Conditions of Sale. This includes the following confidentiality provision:

              CONFIDENTIALITY: Buyer acknowledges that during the execution of this
              Agreement that Seller will provide confidential information to Buyer regarding the
              Equipment design. Buyer agrees that such information is and will remain the
              property of Seller and that Buyer will use the information only for the operation
              and maintenance of the Equipment and protect the confidential information from
              disclosure to other person, and entities.138

  And the Manual itself contains both a confidentiality disclaimer and a proprietary notice:




  134
     Data Gen. Corp. v. Grumman Sys. Support Corp., 825 F. Supp. 340, 359 (D. Mass. 1993) (applying similar
  Massachusetts trade secrets law); see also Catalyst & Chem. Servs., Inc. v. Global Ground Support, 350 F. Supp. 2d
  1, 10 (D.D.C. 2004) (interpreting District of Columbia’s nearly identical trade secrets law and concluding “[a]n
  owner is not required to maintain absolute secrecy to retain trade secret protection”); MicroStrategy Inc. v. Bus.
  Objects, S.A., 331 F. Supp. 2d 396, 416 (E.D. Va. 2004) (interpreting identical language in Virginia’s trade secrets
  act and finding that because “only reasonable efforts must be taken to maintain secrecy,” “[r]estricting access to
  information, implementing confidentiality agreements, and providing physical barriers to access are all reasonable
  efforts”); Comput. Assocs. Int’l v. Quest Software, Inc., 333 F. Supp. 2d 688, 696 (N.D. Ill. 2004) (“[T]he [Illinois
  Trade Secrets Act] requires only reasonable measures, not perfection.”).
  135
     Quest Software, Inc., 333 F. Supp. 2d at 696 (granting plaintiff preliminary injunction related to trade secrets
  claim).
  136
        Pl.’s Ex. 98 at 12:4–13:5.
  137
        Id. at 20:3–21:25.
  138
        Pl.’s Ex. 121 at 9 (emphasis added).

                                                            21
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7900 Page 22 of 79



              PROPRIETARY NOTICE

              This manual and any associated information, drawings, or amendments are
              proprietary and confidential to JBT AeroTech, Jetway Systems®. Acceptance of
              this manual constitutes agreement not to reproduce it in whole or in part and not to
              disclose it to any other party and not use it for any purpose beyond the limited
              license granted herein without prior written consent of JBT AeroTech, Jetway
              Systems®.139

              Despite these considerable efforts, Defendants maintain they are insufficient because (1)

  JBT’s confidentiality requirements did not apply to the end users of its product—the U.S.

  government,140 (2) “JBT is aware that its end users periodically lose track of the hard copies of

  its manuals,”141 and (3) “end users can further disperse the Manual to other third-party

  maintenance providers in the marketplace.”142 None of Defendants’ arguments has merit.

              First, Defendants contend the confidentiality provisions in JBT’s Conditions of Sale do

  not bind the government because JBT always sold its products through BGSE.143 Because

  BGSE was the purchaser, Defendants argue the Conditions of Sale would not obligate the

  government to protect JBT’s trade secrets.144 But JBT submitted evidence that, beginning in

  2012, BGSE included the same Conditions of Sale clause “in all of [BGSE’s] quotes.”145 Thus,

  the government was bound to guard JBT’s confidential information. And Defendants do not

  contest that a party asserting trade secret protection “may make partial or limited disclosure of

  the information without defeating its trade secret status[,]” including communicating the




  139
        Pl.’s Ex. 13 at 3, 5.
  140
        Dkt. 159 at 10.
  141
        Dkt. 126 at 16.
  142
        Id.
  143
        Dkt. 159 at 10.
  144
        See id.
  145
        Pl.’s Ex. 144 at 2, 7.

                                                      22
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7901 Page 23 of 79



  information to third parties who are “pledged to secrecy.”146 Because BGSE and the government

  were under a confidentiality requirement not to disclose the HPCF Manual’s contents, JBT’s

  transmission of the Manual to those parties does not defeat the Manual’s trade secret status.

               Second, Defendants challenge the reasonableness of JBT’s efforts because “it is

  apparently common for these manuals to go missing or not end up in the end user’s hands.”147

  But Defendants’ representation is not supported by the evidence they cite. Defendants point to a

  single email exchange between a JBT representative and a BGSE employee concerning a

  customer who could not locate an operating manual.148 The JBT representative stated that the

  manuals were located inside the units and that “[o]ft times we’ve found that whomever unpacks

  the units take the manuals out before passing them on to the users.”149 But nowhere does the

  exchange evidence that manuals commonly go missing or fall into the hands of someone who

  would not be under the confidentiality obligations discussed above.

              Third, Defendants maintain JBT’s efforts are not reasonable because it acknowledges that

  end-users of the HPCF 3000 are permitted to hire third parties to perform maintenance on the

  units and to share the Manual with those maintenance providers.150 Defendants assert this shows




  146
     USA Power, 2016 UT 20, ¶ 57 (internal quotation marks and citation omitted). Other courts interpreting similar
  trade secret laws reach the same conclusion. See SyncSort Inc. v. Innovative Routines, Int’l, Inc., No. 04-3623
  (WHW), 2011 WL 3651331, at *15 (D.N.J. Aug. 18, 2011) (citing Fabkom, Inc. v. R.W. Smith & Assocs., Inc., Civ.
  No. 95–4552, 1996 WL 531873, at *7 (S.D.N.Y. Sept. 19, 1996)) (“That a trade secret owner distributes secret
  materials outside of his business, but only does so through agreements that require confidentiality, does not destroy
  the secrecy of those materials, but rather reinforces it.”); Allied Erecting & Dismantling Co. v. Genesis Equip. &
  Mfg., 649 F. Supp. 2d 702, 715 (N.D. Ohio 2009) (holding that an owner’s manual containing confidentiality
  disclaimers did not destroy trade secret despite being sent to customers).
  147
        Dkt. 126 at 16.
  148
        Defs.’ Ex. 20.
  149
        Id.
  150
        Dkt. 126 at 15.

                                                            23
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7902 Page 24 of 79



  “JBT freely and willingly circulated its alleged[] trade secret documents to countless individuals

  who were under no obligation to protect them.”151

              Defendants’ contention is flawed for several reasons. As an initial matter, this argument

  requires the court to assume the government does not require maintenance providers to agree to

  maintain the confidentiality of any materials they receive through their work, a fact about which

  neither party has submitted evidence. But even assuming the government shares the HPCF

  Manual without restriction, Defendants’ argument still fails. First, Defendants ignore that, in

  addition to the proprietary and confidentiality notices on pages three and five, the Manual also

  includes a disclaimer on every page that it is JBT’s confidential and proprietary

  documentation.152 These notices would put maintenance providers on notice that they were

  prohibited from using the Manual for any purpose other than repairing an HPCF 3000. Second,

  requiring end-users to enter into specific confidentiality agreements with maintenance providers

  would be superfluous. As noted, end-users were already obligated to protect the proprietary

  information in the Manual. If the end-users were careless, JBT could assert a claim against them

  based on the Conditions of Sale.153

              At bottom, Defendants’ arguments amount to claiming that JBT could have implemented

  stronger measures to protect the Manual’s trade secrets. But if a plaintiff were required to prove

  it could do nothing more to protect its trade secrets to establish it took reasonable efforts to

  maintain their secrecy, plaintiffs would rarely, if ever, prevail on a UTSA claim. Here, the

  151
        Dkt. 159 at 11.
  152
        See Pl.’s Ex. 13.
  153
     Nor is Bullerdick’s deposition testimony that user manuals are not considered confidential in the industry enough
  to create a genuine dispute of material fact. Dkt. 126 at 15 (citing Defs.’ Ex. 7 at 157:5–23). “Vague, conclusory
  statements do not suffice to create a genuine issue of material fact.” Gen. Steel Domestic Sales, LLC v. Chumley, 627
  F. App’x 682, 689 n.2 (10th Cir. 2015) (quoting Adler v. Wal–Mart Stores, Inc., 144 F.3d 664, 674 (10th Cir. 1998)).
  Besides, Bullerdick’s testimony that the manuals are not considered confidential is contradicted by his own email to
  Twist providing the HPCF Manual and describing it as “confidential.” Pl.’s Ex. 94 (sealed).

                                                           24
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7903 Page 25 of 79



  undisputed evidence establishes that JBT took numerous, practical measures to maintain the

  secrecy of its trade secrets. Indeed, because no rational jury could conclude JBT’s efforts were

  not reasonable under the circumstances, the court finds JBT has satisfied this element of its

  UTSA claim.154

                                              b. Independent Economic Value

              JBT argues in its Motion that the Manual’s trade secrets derive independent economic

  value from not being generally known or readily ascertainable by proper means.155 Defendants

  maintain that (1) JBT fails to provide evidence from which a fact finder could determine its trade

  secrets have independent economic value156 and (2) the Manual was readily ascertainable to

  them.157 Defendants’ arguments are unavailing, and the court finds that no reasonable jury could

  conclude JBT’s trade secrets lack independent economic value.

              “[T]o be a trade secret, information must ‘derive[] independent economic value, actual or

  potential, from not being generally known’ or ‘readily ascertainable’ to the defendant.”158

  Information is not generally known if it is “secret from at least some interested parties” and has

  not been fully disclosed without limitations.159 A trade secret is “readily” ascertainable “when it

  can be determined without much difficulty through proper means.”160



  154
     It appears Utah courts have yet to opine about whether a jury should ordinarily decide this issue. But even
  assuming for the sake of argument that this question is usually one for a jury, Defendants have failed to submit
  evidence from which a reasonable trier of fact could find in their favor. Accordingly, judgment as a matter of law is
  warranted. Cf., e.g., CDC Restoration & Const., LC v. Tradesmen Contractors, LLC, 2012 UT App 60, ¶ 27, 274
  P.3d 317 (affirming trial court’s ruling that, as a matter of law, information was not entitled to trade secret
  protection).
  155
        Dkt. 129 at 46.
  156
        Dkt. 145 at 24–25.
  157
        Dkt. 126 at 17.
  158
        USA Power, 2016 UT 20, ¶ 68 (quoting Utah Code Ann. § 13-24-2(4)(a)) (brackets in original).
  159
        Id. ¶ 57 (internal quotation marks and citation omitted).
  160
        Id. ¶ 67 (internal quotation marks omitted).

                                                               25
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7904 Page 26 of 79



              JBT directs the court to two pieces of evidence to establish the HPCF Manual derives

  independent economic value from not being generally known or readily ascertainable by proper

  means. First, Scott Gwilliam, one of JBT’s engineers, submitted a declaration stating as

  much.161 Second, JBT argues the Manual’s economic value from being unknown to its

  competitors is evident from Bullerdick’s transmission of the Manual to Twist.162 It is undisputed

  that in August and September of 2015, Bullerdick attempted to further Twist’s efforts to design a

  PC Air unit that BGSE could source on F-35 hangar projects.163 Bullerdick included in one of

  the emails an electronic version of the Manual.164 JBT contends this shows the Manual derived

  economic value by not being generally known or readily ascertainable to others. That is,

  Bullerdick would not have sent Twist the Manual—which contained internal schematics for

  JBT’s HPCF 3000—unless he believed it would expedite Twist’s ability to design and produce a

  competing PC Air unit.165

              Defendants do not meaningfully refute this evidence. Rather, they assert with little

  explanation that “JBT presents no evidence from which any finder of fact could conclude that

  [the Manual] derive[s] independent commercial value from not being generally known . . . .”166

  But this simply ignores the evidence chronicled above. Defendants do not address JBT’s

  argument that Bullerdick’s transmission of the Manual to Twist evinces its commercial value.



  161
        Dkt. 129 at 46 (citing Pl.’s Ex. A ¶¶ 9–10).
  162
        See id.
  163
     Pl.’s Ex. 54 (sealed) (August 27, 2015 email from Bullerdick to Twist representatives Don Maynard and Scott
  Schrinner, explaining they “have a lot of ground to make up” and attaching “a library of confidential info to
  reference”); Pl.’s Ex. 94 (sealed) (August 31, 2015 email from Bullerdick to Twist attaching an electronic copy of
  the HPCF O&M Manual); Pl.’s Ex. 97 (sealed) (September 3, 2015 email to Twist telling Schrinner “[w]hat is
  designed will not meet spec[ifications]” and attaching a file named “CAS Master Controller.pdf”).
  164
        Pl.’s Ex. 94 (sealed).
  165
        See Dkt. 129 at 46.
  166
        Dkt. 145 at 24–25.

                                                           26
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7905 Page 27 of 79



  Nor do they substantially oppose Scott Gwilliam’s declaration. Although not designated as an

  expert, Gwilliam is a mechanical engineer with more than thirty years of experience designing

  and manufacturing ground air conditioning equipment for aircraft.167 Gwilliam stated that

  having the schematics of the HPCF 3000 would make it easier for a competitor to “achiev[e] the

  specific required humidity . . . of air at the required airflow, pressure and temperature required by

  the F-35 aircraft . . . .”168 Indeed, “[w]ithout the information included in the schematics,”

  Gwilliam testified “it is likely that a competitor would have taken a less efficient and more costly

  approach to achieving the performance requirements.”169

              Defendants do not challenge Gwilliam’s credibility or expertise, nor did they submit

  competing testimony—expert or otherwise—demonstrating that the information in the Manual is

  generally known or readily ascertainable.170 Instead, Defendants assert only that Gwilliam’s

  testimony is merely “someone’s subjective belief” that must be “discount[ed].”171 But affidavits

  like Gwilliam’s are exactly the kind of evidence Rule 56 identifies as a proper means to prove a

  factual assertion.172 Because Defendants advance no credible opposition to Gwilliam’s affidavit,

  his testimony is undisputed and provides factual support to establish the HPCF Manual derives

  economic value from not being generally known or readily ascertainable.



  167
        Dkt. 154 at 16.
  168
        Pl.’s Ex. A ¶ 8.
  169
     Id. Additionally, Defendants contend the Manual lacks economic value because it is merely “an operational
  guide for the end user,” and JBT has not introduced evidence that the Manual actually has value to assist a
  competitor develop a competing product. Dkt. 126 at 15, 17. These arguments are unavailing in light of Gwilliam’s
  testimony.
  170
     Defendants appear to suggest JBT cannot prevail on its trade secret claim without expert testimony. Dkt. 145 at
  25. The Utah Supreme Court expressly rejected that assertion. USA Power, 2016 UT 20, ¶ 67 (“[W]e conclude that
  [Plaintiff] was not required to present expert testimony that this information was not readily ascertainable.”).
  171
        Dkt. 159 at 9.
  172
     Fed. R. Civ. P. 56(c)(1)(A) (listing affidavits or declarations as materials in the record upon which a party may
  rely to support a factual assertion that no genuine dispute of material fact exists).

                                                            27
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7906 Page 28 of 79



              Nevertheless, the court addresses Defendants’ contention that the HPCF Manual was

  readily ascertainable to them through proper means.173 BGSE regularly pursued maintenance

  contracts to service equipment on F-35 hangars.174 Because Bullerdick knew JBT’s products

  well, BGSE was often awarded maintenance contracts at F-35 hangars where BGSE installed

  JBT equipment.175 Through that maintenance work, Defendants argue they could have received

  a copy of the HPCF Manual.176

              Defendants’ argument proves too much. In the context of the UTSA’s statutory

  framework, a trade secret is “readily ascertainable” if the defendant can easily obtain the relevant

  information to use it for the defendant’s own purposes and benefit without restriction. Thus, a

  trade secret is not “readily ascertainable” simply because a party could purchase the trade secret,

  for example, through a licensing agreement that places conditions on the scope of the buyer’s use

  of the secret. Under such an agreement, although the buyer gains access to the trade secret, the

  buyer is restricted in its use of the secret, and therefore it cannot be said that the secret was

  readily ascertainable. That is the case here. Although Defendants may have been able to obtain

  the Manual through a maintenance contract, their use of the Manual would have been restricted

  to servicing the equipment owner’s air units. Because Defendants would not have been free to

  use the information contained in the Manual however they saw fit, the trade secrets were not

  “readily ascertainable.”

              But in any event, Defendants have submitted no evidence—nor argued—that they in fact

  obtained an HPCF Manual through a maintenance contract for JBT equipment. Their argument



  173
        Dkt. 126 at 17.
  174
        Id.
  175
        Id. (citing Bullerdick Aff. ¶ 30).
  176
        Id.

                                                    28
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7907 Page 29 of 79



  is purely hypothetical. “To defeat a motion for summary judgment, evidence . . . must be based

  on more than mere speculation, conjecture, or surmise. Unsubstantiated allegations carry no

  probative weight in summary judgment proceedings.”177 Defendants’ argument fails.

             The undisputed evidence shows the Manual derives independent economic value from

  not being generally known or readily ascertainable. Defendants fail to meaningfully refute JBT’s

  evidence. Accordingly, no reasonable jury could conclude JBT’s trade secrets were readily

  ascertainable.178

             In sum, the HPCF Manual is information that derives independent economic value from

  not being generally known or readily ascertainable and is the subject of reasonable efforts to

  maintain its secrecy. It qualifies as a trade secret. And Defendants do not challenge JBT’s

  evidence on the UTSA’s second prong, i.e., that Bullerdick misappropriated JBT’s trade secrets

  when he emailed the Manual to Twist. Having proved both elements of its UTSA claim, JBT is

  entitled to summary judgment.

                                      2. Defend Trade Secrets Act

             No controlling decision in this Circuit identifies the specific elements of a federal DTSA

  claim.179 However, several district courts in the Circuit have held that a plaintiff must show: “(1)

  the existence of a trade secret; (2) the acquisition, use, or disclosure of the trade secret without

  consent; and (3) that the individual acquiring, using, or disclosing the trade secret knew or


  177
        Self v. Crum, 439 F.3d 1227, 1230 (10th Cir. 2006) (internal quotation marks and citations omitted).
  178
     Ordinarily, “[w]hether information is readily ascertainable is an issue for the jury . . . .” USA Power, 2016 UT
  20, ¶ 67. But the court does not read USA Power to mean courts may never decide this issue as a matter of law.
  Otherwise, the nonmoving party could avoid summary judgment merely by presenting nominal objections to the
  moving party’s evidence. Instead, the court reads USA Power as cautioning courts that granting summary judgment
  on this issue should be reserved for those cases, like here, where the undisputed evidence clearly establishes whether
  the plaintiff’s trade secrets are readily ascertainable.
  179
     API Ams. Inc. v. Miller, 380 F. Supp. 3d 1141, 1148 n.5 (D. Kan. 2019) (“[T]here does not appear to be any
  controlling decision regarding the elements required to establish a misappropriation claim under the recently-enacted
  DTSA.”).

                                                              29
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7908 Page 30 of 79



  should have known the trade secret was acquired by improper means.”180 A DTSA “trade secret

  includes all forms and types of information that [1] derives value from being secret and [2] that

  the owner took reasonable measures to keep secret.”181

              Defendants acknowledge the DTSA’s definition of a trade secret mirrors the UTSA’s

  definition, and they fail to advance any separate arguments about why JBT’s Manual is not a

  trade secret under the DTSA.182 For the same reasons given above, the court concludes the

  HPCF Manual qualifies as a trade secret under the DTSA.

              Defendants raise only one argument unique to the DTSA. They contend JBT’s DTSA

  claim must fail because the misappropriation allegations predate the DTSA’s enactment on May

  11, 2016.183 Because JBT alleges Defendants misappropriated JBT’s trade secrets by sending

  the HPCF Manual to Twist in August and September of 2015, Defendants argue the DTSA does

  not cover their alleged misappropriation.184 But JBT also provides evidence Defendants used the

  HPCF Manual to create other documents they disclosed to multiple third parties as late as March

  3, 2017.185 For example, Bullerdick incorporated into the F-35 brochure portions of the HPCF

  Manual that he sent to numerous industry contacts.186




    Id. at 1148 (citing Video Gaming Techs., Inc. v. Castle Hill Studios LLC, No. 17-CV-454-GKF-JFJ, 2018 WL
  180

  3437083, at *4 (N.D. Okla. July 17, 2018)); Arctic Energy Servs., LLC v. Neal, No. 18-cv-00108-PAB-KLM, 2018
  WL 1010939, at *2 (D. Colo. Feb. 22, 2018)).
  181
     Ultradent Prods., Inc. v. Spectrum Sols. LLC, No. 2:17-cv-890, 2018 WL 324868, at *2 (D. Utah Jan. 8, 2018)
  (internal quotation marks and citations omitted).
  182
        See Dkt. 126 at 13.
    Id. at 17–18 (citing Camick v. Holladay, 758 F. App’x 640, 644 (10th Cir. 2018) (noting the DTSA applies to
  183

  misappropriations that occurred “on or after the date of the enactment of the Act on May 11, 2016”) (internal
  quotation marks and citations omitted)).
  184
        Dkt. 126 at 18.
  185
        Dkt. 154 at 16 (citing Pl.’s Exs. 78, 87).
  186
        See supra notes 77–82 and accompanying text.

                                                         30
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7909 Page 31 of 79



              Defendants argue those subsequent disclosures cannot support a claim for

  misappropriation because the earlier disclosure to Twist defeated the Manual’s trade secret

  status.187 Defendants rely on Avago Technologies U.S. Inc. v. Nanoprecision Products, Inc. for

  the proposition that “[o]nce the information is in the public domain and the element of secrecy is

  gone, the trade secret is extinguished and the patentee’s only protection is that afforded under the

  patent law.”188 But Avago involved a case in which the plaintiff’s trade secrets were published in

  patents, which are publicly available.189 In contrast, Defendants’ disclosure to a single Twist

  representative in 2015 did not render the Manual publicly available. Accordingly, Defendants’

  subsequent disclosures to additional third parties of information contained in the Manual

  constitute distinct misappropriations of JBT’s trade secrets. The court grants JBT summary

  judgment on this claim.

                          B. Unfair Competition under the Lanham Act (Counts Three & Four)

              JBT argues Defendants violated Section 43 of the Lanham Act by repeatedly

  misrepresenting Defendants’ relationship to JBT’s products in order to mislead buyers of F-35

  hangar equipment. Section 43(a) provides in relevant part,

              Any person who, on or in connection with any goods or services . . . uses . . . any false
              designation of origin, false or misleading description of fact, or false or misleading
              representation of fact, which—




  187
        Dkt. 126 at 18.
    No. 16-cv-03737-JCS, 2017 WL 412524, at *9 (N.D. Cal. Jan. 31, 2017) (quoting Ultimax Cement Mfg. Corp. v.
  188

  CTS Cement Mfg. Corp., 587 F.3d 1339, 1355 (Fed. Cir. 2009)).
  189
        Id. at *2.

                                                       31
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7910 Page 32 of 79



                  (A) is likely to cause confusion . . . as to the origin . . . of his or her goods, services, or
                     commercial activities by another person, or

                  (B) in commercial advertising or promotion, misrepresents the nature, characteristic,
                     qualities, or geographic origin of his or her or another person’s goods, services, or
                     commercial activities,

                  shall be liable in a civil action by any person who believes that he or she is likely to be
                  damaged by such act.190

             The Lanham Act “principally provides for two distinct causes of action: [1] false

  designation of origin or source . . . and [2] false description or representation, known as false

  advertising.”191 JBT argues Defendants are liable for both.

                                     1. False Designation of Origin

             JBT contends Defendants falsely designated the origin of the goods they were supplying

  for F-35 hangar projects by incorporating doctored JBT documents throughout their bid

  proposals.192 False designation of origin claims fall into two categories: “passing off,” where a

  party represents his or her own goods or services as someone else’s or “reverse passing off,”

  where a party misrepresents someone else’s goods or services as his or her own.193 To illustrate,

  passing off could include Reebok removing its distinctive “vector” logo from its own shoes and

  replacing it with Nike’s “swoosh.” Reverse passing off, on the other hand, would entail Reebok

  acquiring Nike’s shoes, replacing the swoosh with Reebok’s vector logo, and selling the shoes as


  190
        15 U.S.C. § 1125(a)(1).
  191
      Cottrell, Ltd. v. Biotrol Int’l, Inc., 191 F.3d 1248, 1252 n.3 (10th Cir. 1999) (internal quotation marks and
  citations omitted).
  192
     Dkt. 129 at 32 (“Defendants’ own documents overwhelmingly establish BGSE: (a) falsely claimed responsibility
  for the JBT products installed on numerous projects, (b) improperly used images of JBT equipment, passing them
  off as if they were BGSE’s, (c) stripped JBT’s name and identifying marks from JBT’s brochures, manuals, test
  reports and specification documents in order to pass off JBT’s goods and services as its own, and (d) created the
  false impression that its new products—manufactured by unproven third parties—were simply new versions of the
  JBT products that BGSE previously distributed.”).
    See Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23, 27 n.1 (2003); Gaedeke Holdings VII LTD v.
  193

  Baker, 683 F. App’x 677, 679 n.2 (10th Cir. 2017); Larkin Grp, Inc. v. Aquatic Design Consultants, Inc., 323 F.
  Supp. 2d 1121, 1124 (D. Kan. 2004) (describing reverse passing off).

                                                             32
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7911 Page 33 of 79



  if Reebok produced them. Here, JBT asserts a reverse passing off claim. JBT contends

  Defendants sold the products they were promoting—here, Twist’s PC Air units—by creating a

  false link with JBT’s products.194

              Because the Tenth Circuit has yet to rule substantively on a reverse passing off claim, it

  has not established what elements a plaintiff need demonstrate to succeed on this kind of

  Lanham Act violation.195 JBT directs the court to the test adopted by the Second, Fourth, and

  Federal Circuits, and Defendants do not contest that framework.196 To prevail on a reverse

  passing off claim under that test, a plaintiff must prove four elements: “(1) that the work at issue

  originated with the plaintiff; (2) that origin of the work was falsely designated by the defendant;

  (3) that the false designation of origin was likely to cause consumer confusion; and (4) that the

  plaintiff was harmed by the defendant’s false designation of origin.”197 Following the parties’

  lead and finding the proposed test helpful, the court assesses JBT’s claim under this framework.

              Before turning to the elements of the claim, however, the court addresses the threshold

  issue of what goods Defendants allegedly reverse passed off: the post-award submittals

  themselves or the PC Air units and GPUs contained therein. Defendants argue several courts

  have concluded that a bid proposal is not a good or service and that, even if it were, a reverse




  194
        Dkt. 129 at 32, 35.
    In Gaedeke Holdings VII LTD v. Baker, the Tenth Circuit defined reverse passing off, but the merits of the claim
  195

  were not at issue. 683 F. App’x at 679 n.2.
  196
        Dkt. 129 at 31–32.
  197
     Universal Furniture Int’l, Inc. v. Collezione Europa USA, Inc., 618 F.3d 417, 438 (4th Cir. 2010) (quoting
  Syngenta Seeds, Inc. v. Delta Cotton Coop., Inc., 457 F.3d 1269, 1277 (Fed. Cir. 2006)); Lipton v. Nature Co., 71
  F.3d 464, 473 (2d Cir. 1995) (establishing the same four elements).

                                                           33
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7912 Page 34 of 79



  passing off claim does not lie where the defendant created the bid as BGSE did here.198 The

  court agrees with Defendants that if JBT’s false designation of origin claim were based on

  Defendants’ plagiarized submittals, the claim likely would fail.199 But JBT clarified that the

  submittal documents “are not the goods at issue here.”200 Rather, JBT asserts the relevant goods

  are the equipment BGSE was promoting within the submittals, i.e., the PC Air units and

  GPUs.201 That is, “by obscuring that JBT was the originator of the material used in BGSE’s

  post-bid submittals,” JBT argues “Defendants misrepresented the origin of the equipment they

  proposed to supply by creating a connection to the JBT products that BGSE previously sold.”202

  Having concluded the tangible goods at issue are the equipment represented in BGSE’s

  submittals, the court turns to the elements JBT must prove to prevail on its claim.

                                            a. The Work at Issue Originated with JBT and Defendants
                                               Falsely Designated Its Origin

              Defendants stake their opposition to JBT’s Motion on a single legal argument—that the

  Supreme Court’s decision in Dastar Corporation v. Twentieth Century Fox Film Corporation




  198
       See Larkin, 323 F. Supp. 2d at 1126–27 (“[T]he court is unpersuaded . . . that the proposals defendants submitted
  . . . constitute tangible goods [or services] that are offered for sale. Even if those proposals are, however, considered
  goods or services offered for sale within the meaning of Dastar, in this case plaintiff does not allege that plaintiff
  actually produced those proposals. Instead, plaintiff alleges that defendants took plaintiff’s materials and
  incorporated them into defendants’ proposals without attributing any credit to plaintiff. Thus, the ‘origin’ of the
  proposals was actually defendants, not plaintiff. Even if plaintiff authored some of the ideas and concepts embodied
  in those proposals, the Lanham Act does not provide protection for such plagiarism.”) (internal citation and
  quotation marks omitted); Tao of Sys. Integration, Inc. v. Analytical Servs. & Materials, Inc., 299 F. Supp. 2d 565,
  572 (E.D. Va. 2004) (same).
  199
        See supra note 198.
  200
        Dkt. 164 at 4.
  201
     Id. For this reason, Defendants’ reliance on Larkin is misplaced. There, the plaintiff’s false designation of origin
  claim was based on bid documents themselves and not, as here, the goods or services being offered. See Larkin, 323
  F. Supp. 2d at 1126 (“Plaintiff is essentially claiming that defendants took plaintiff’s uncopyrighted and unpatented
  ideas and concepts, edited and repackaged them, and passed them off as their own without attributing any credit to
  plaintiff.”).
  202
        Dkt. 164 at 5.

                                                             34
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7913 Page 35 of 79



  forecloses JBT’s theory.203 In Dastar, the Court considered whether Section 43 of the Lanham

  Act “prevents the unaccredited copying of a work.”204 There, the plaintiff acquired the rights to

  a 1949 TV series called “Crusade in Europe.”205 The plaintiff did not renew the copyright on the

  series, and it entered the public domain in 1977.206 At issue was the defendant’s creation and

  sale of a video set entitled World War II Campaigns in Europe.207 To make Campaigns, the

  defendant bought tapes of the original Crusade television series, made various edits, and then

  repackaged and sold the tapes as a new product.208 The plaintiff argued the defendant’s sale of

  Campaigns without proper credit to the Crusade television series constituted reverse passing

  off.209

              The Supreme Court disagreed:

              [R]eading the phrase “origin of goods” in the Lanham Act in accordance with the
              Act’s common-law foundations (which were not designed to protect originality or
              creativity), and in light of the copyright and patent laws (which were), we conclude
              that the phrase refers to the producer of the tangible goods that are offered for sale,
              and not to the author of any idea, concept, or communication embodied in those
              goods.210

  Recognizing that the defendant was the producer of the tangible goods it offered for sale—the

  Campaign tapes—the Court concluded the defendant could not be liable for reverse passing off

  even though it had copied the plaintiff’s idea.211


  203
     Dkt. 145 at 17–21. In their own Motion for Summary Judgment, Defendants argue JBT fails to provide evidence
  any consumers were confused by Defendants’ conduct. Dkt. 126 at 19–21. The court takes up this argument below.
  204
        593 U.S. at 25.
  205
        Id. at 26.
  206
        Id.
  207
        Id.
  208
        Id. at 26–27.
  209
        Id. at 27.
  210
        Id. at 37 (emphasis altered).
  211
        Id. at 38.

                                                        35
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7914 Page 36 of 79



              Defendants rely on Dastar and district court cases interpreting that decision to argue

  JBT’s claim must fail because they never actually sold any of JBT’s products repackaged as

  Defendants’ or Twist’s product.212 In other words, because Twist—not JBT—manufactured the

  PC Air units Defendants ultimately supplied for the relevant F-35 hangars, Defendants assert

  BGSE, or Twist, is the origin of the goods at issue. As such, Defendants contend they did not

  reverse pass off JBT’s products.

              It is true that in the typical case, the focus of the inquiry in a reverse passing off claim is

  on the defendant’s goods.213 If the defendant supplies a product it manufactured, even if copied

  from a competitor, a reverse passing off claim generally will not attach.214 For example, in Tao

  of Systems Integration, Inc. v. Analytical Services & Materials, Inc., the district court dismissed

  plaintiff’s reverse passing off claim where plaintiff argued defendant was able to win a contract

  with NASA only by misrepresenting plaintiff’s work as defendant’s.215 The court held that “[t]o

  state a claim for reverse passing off, [Plaintiff] must allege that the actual goods provided to

  NASA by [Defendant] were in fact produced by [Plaintiff.]”216 Because the defendant there

  produced the goods supplied to NASA, the court concluded the plaintiff’s claim must fail.217



  212
     Dkt. 145 at 20 (“JBT has failed to show that BGSE has made any false designation of origin as to any actual air
  or power unit supplied and sold by BGSE.”) (emphasis added).
  213
     See, e.g., Kehoe Component Sales Inc. v. Best Lighting Prods., Inc., 796 F.3d 576, 587 (6th Cir. 2015) (“In this
  case, it is undisputed that [the defendant] manufactured the tangible cloned objects that it represented as having
  manufactured. The undisputed facts thus show that [the defendant] never made a false designation of the products’
  ‘origin’ within the meaning of § 43(a). [The defendant] represented that the cloned products originated with [the
  defendant]; and even though the ideas and initial design may well have originated with [the plaintiff], the tangible
  products themselves did not.”); Tao of Sys. Integration, 299 F. Supp. 2d at 572 (“The goods or services which are
  examined for a false designation of origin under a reverse-passing-off claim are those of the defendant.”) (citation
  omitted).
  214
        See supra note 213.
  215
        299 F. Supp. 2d at 569.
  216
        Id. at 572.
  217
        Id.

                                                           36
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7915 Page 37 of 79



              But the Tao court’s holding is called into question by a subsequent decision from the

  Fourth Circuit declining to impose such a brightline rule. In Universal Furniture International,

  Inc. v. Collezione Europa USA, Inc., the Fourth Circuit upheld a district court’s finding of

  liability on plaintiff’s false designation of origin claim even though the defendant never sold any

  of the plaintiff’s products as if they were produced by the defendant.218 In that case, the

  defendant intentionally mimicked several of the plaintiff’s furniture designs and sold cheaper

  versions of two of the plaintiff’s most popular furniture lines.219 At one point, the defendant

  displayed in its showroom some of the plaintiff’s actual pieces.220 The court concluded that

  “[b]ecause [the defendant] displayed actual pieces from [the plaintiff’s furniture line] and

  marketed them as belonging to [the defendant’s] 20200 collection, [the defendant] falsely

  designated the origin of such furniture.”221 In short, there are at least some instances in which a

  defendant may be liable for reverse passing off even where the product the defendant sells was

  not manufactured by the plaintiff.

              In this court’s judgment, this case presents one such scenario. As noted above, the Court

  in Dastar held that the phrase “origin of goods” as used in § 1125(a)(1)(A) “refers to the

  producer of tangible goods that are offered for sale, and not to the author of any idea, concept or

  communication embodied in those goods.”222 Here, JBT was the producer of the tangible goods

  Defendants were offering for sale in the post-submittal documents. In the project submittals for

  Lemoore P-328, Beaufort P-465, Kadena P-803, and Lemoore P-378(A), BGSE included a



  218
        618 F.3d at 438–39.
  219
        Id. at 425–26.
  220
        Id. at 438.
  221
        Id.
  222
        539 U.S. at 37 (emphasis added).

                                                      37
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7916 Page 38 of 79



  lengthy excerpt copied from the JBT HPCF O&M Manual.223 BGSE removed all references to

  JBT and superimposed BGSE’s logo over JBT’s.224 Further, the submittals contained JBT’s

  HPCF 3000 Tech. Sheet, stripped of its JBT identifiers and replaced with BGSE’s.225 The two-

  page technical specification purported to provide engineering details for a BGSE PC Air unit,

  even though no such unit existed.226 Thus, although BGSE represented that it was offering for

  sale a BGSE product to be manufactured by Twist, the substance of the submittal revealed the

  product being offered for sale was actually produced by JBT.

              In sum, the court concludes the equipment represented in BGSE’s project submittals

  originated with JBT and that BGSE falsely designated the origin of the work.

                                             b. The False Designation of Origin Was Likely to Cause
                                                Consumer Confusion

              To determine whether a false designation of origin is likely to cause confusion, the Tenth

  Circuit typically applies a six-factor test.227 “As a general matter, however, courts have

  concluded that a party’s attempt to pass off another party’s product as its own satisfies the

  confusion requirement of the Lanham Act for an obvious reason—it represents a direct attempt

  to confuse a consumer about the origin of a product.”228 This is because “when a ‘defendant has

  taken the plaintiff’s product and has represented it to be his own work,’ it is ‘difficult to imagine

  how a designation of origin of a product could be more false, or could be more likely to cause


  223
      Dkt. 129 at 22–23 (citing Pl.’s Ex. 13 at 10–24; Pl.’s Ex. 2 at 37–49; Pl.’s Ex. 4 at 13–25; Pl.’s Ex. 6 at 92–104;
  Pl.’s Ex. 8 at 37–49).
  224
        Id. at 23.
  225
        Id.
    Id.; see also Pl.’s Ex. 96 at 2 (sealed) (containing Bullerdick’s explanation in a May 2015 email that JBT’s HPCF
  226

  3000 was “the only [PC Air unit] to currently meet the specification” for an F-35 hangar project).
  227
        See Sally Beauty Co., Inc. v. Beautyco, Inc., 304 F.3d 964, 972–76 (10th Cir. 2002).
  228
     Laura Laaman & Assocs., LLC v. Davis, No. 3:16-CV-00594 (MPS), 2017 WL 5711393, at *6 (D. Conn. Nov.
  27, 2017) (collecting cases).

                                                              38
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7917 Page 39 of 79



  confusion or mistake as to the actual origin of the product.’”229 Accordingly, courts that would

  otherwise apply multi-factor tests in considering this element generally eschew that mode of

  analysis when assessing reverse passing off claims.230

             Instead, for the reasons expressed above, where a court concludes a defendant has falsely

  designated the origin of its product, likelihood of confusion may be presumed. Because

  Defendants failed to rebut the presumption that their false designation of origin likely caused

  substantial consumer confusion, the court concludes JBT satisfied this element.

                                             c. The Plaintiff Was Harmed by Defendants’ False
                                                Designation of Origin

             Although Defendants assert BGSE’s conduct did not actually confuse any contractors,

  Defendants never directly refute JBT’s arguments on the harm element. JBT contends “BGSE’s

  deception allowed BGSE to create the false impression that it was the most experienced designer

  and supplier of PC-Air units and GPUs for F-35 hangar project” and allowed BGSE “to sell other

  suppliers’ products at a time when even Bullerdick conceded that only JBT made compliant

  products.”231 The court concludes JBT has met its burden of establishing this final element.

             One of the Lanham Act’s purposes is to “assure a producer that it (and not an imitating

  competitor) will reap the financial, reputation-related rewards associated with a desirable

  product.”232 BGSE’s deception prevented JBT from reaping both the financial and reputational

  rewards associated with its products. The harm JBT suffered is the same harm identified by the

  court in Universal Furniture. There, the court expressly rejected the defendant’s contention the



  229
        Universal Furniture, 618 F.3d at 438–39 (quoting Johnson v. Jones, 149 F.3d 494, 503 (6th Cir. 1998)).
  230
     See, e.g., Suntree Techs., Inc. v. Ecosense, Int’l, Inc., 693 F.3d 1338, 1348 (11th Cir. 2012) (noting “the first five
  factors of the likelihood of confusion test are irrelevant”) (citing Johnson, 149 F.3d at 503).
  231
        Dkt. 129 at 39.
  232
        Dastar, 539 U.S. at 34 (internal citation and quotation marks omitted).

                                                              39
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7918 Page 40 of 79



  plaintiff was not harmed because the defendant “did not actually sell” the plaintiff’s furniture.233

  Rather, the court held that “[b]y displaying [Plaintiff’s] furniture as its own for a lower price,

  [Defendant] appears to have retained customers that would have otherwise purchased from

  [Plaintiff], even if it did not actually sell the [furniture] pieces in question.”234

              The same is true here. Defendants often were able to fulfill the requirements of the bids

  they won only by representing a product JBT produced. Just a few days before BGSE submitted

  its bid for the Lemoore P-328 hangar, Bullerdick sent an email to Twist’s Scott Schrinner

  explaining they had “a lot of work to do” because “[w]hat is designed will not meet the

  spec[ifications].”235 Lacking a compliant PC Air unit designed by Twist, BGSE chose to include

  the technical specifications of a product that would fulfill the project requirements: JBT’s HPCF

  3000. If BGSE declined to represent JBT’s PC Air unit as its own, it likely would have lost the

  project or been forced to source JBT’s product rather than Twist’s. Indeed, in May 2015

  Bullerdick told another industry contact that “the jetAire JBT product” was “the only one to

  currently meet the specification” for the Luke Air Force Base F-35 hangar.236 Like the plaintiff

  in Universal Furniture, even though Defendants never sold JBT equipment under BGSE’s brand,

  JBT nevertheless lost contracts on which it would have otherwise been the supplier. BGSE’s

  false designation harmed JBT.

              At bottom, “Section 43(a) of the Lanham Act prohibits actions like trademark

  infringement that deceive consumers and impair a producer’s goodwill.”237 BGSE’s actions did



  233
        Universal Furniture, 618 F.3d at 439.
  234
        Id.
  235
        Pl.’s Ex. 97 at 2 (sealed).
  236
        Pl.’s Ex. 96 at 2 (sealed).
  237
        Dastar, 539 U.S. at 32.

                                                      40
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7919 Page 41 of 79



  both of those things. Despite ultimately supplying a PC Air unit Twist manufactured, JBT was

  materially harmed by BGSE’s false designation of origin in the post-submittal documents. In

  those submittals, the tangible product BGSE was offering for sale was manufactured by JBT, but

  BGSE represented it was a BGSE design that would be manufactured by Twist. Absent BGSE’s

  deception, BGSE likely would have been forced to source JBT PC Air units. JBT is entitled to

  summary judgment on its false designation of origin claim.

                                       2. False Advertising

              JBT’s false advertising claim principally relies on four promotional documents

  Bullerdick created and disseminated from August 2014 to March 2017: the F-35 Brochure, the

  Lemoore Brochure, the Eielson F-35 Letter, and the F-35 Equipment History document.238 JBT

  argues these marketing materials contained literally false representations that hindered JBT’s

  ability to sell its PC Air and GPU products.239 To succeed on a false advertising claim, a

  plaintiff must demonstrate:

              (1) that defendant made material false or misleading representations of fact in
              connection with the commercial advertising or promotion of its product; (2) in
              commerce; (3) that are either likely to cause confusion or mistake as to (a) the
              origin, association or approval of the product with or by another, or (b) the
              characteristics of the goods or services; and (4) injure the plaintiff.240




  238
      Dkt. 129 at 41. Although the central thrust of JBT’s arguments revolves around these four documents, JBT also
  cites “the materials described above [in connection with JBT’s false designation of origin claim] which contain false
  representations.” Id. JBT appears to be referring to (1) BGSE’s submittals containing JBT’s information and (2)
  allegedly false statements Bullerdick communicated to various contractors over the years. See id. at 22–30
  (cataloguing Bullerdick and BGSE’s allegedly false representations). Besides this passing reference, however, JBT
  never explains how those documents and statements satisfy the elements required to prove a false advertising claim.
  Accordingly, the court does not consider them in assessing this claim. And even if the court evaluated these
  additional materials, JBT’s claim would fail for the same reasons discussed below.
  239
        Id. at 40–44.
  240
        Sally Beauty Co., Inc., 304 F.3d at 980 (quoting Cottrell, Ltd., 191 F.3d at 1252).

                                                               41
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7920 Page 42 of 79



             Defendants argue JBT cannot meet its burden on the first prong. Specifically,

  Defendants argue JBT cannot establish the statements it complains about are false241 and that,

  even if they are, they were not sufficiently disseminated to constitute advertising or promotion

  under the Lanham Act.242 The court takes up each argument in turn.

                                          a. Some of Defendants’ Statements Are Literally False

             To satisfy the first prong of a false advertising claim, JBT must establish that Defendants’

  statements were “either (1) literally false or (2) literally true or ambiguous but implicitly false,

  misleading in context, or likely to deceive.”243 JBT points to four statements in particular as

  evidence of Defendants’ false representations: (1) the F-35 Brochure’s inclusion of excerpts of

  two JBT product manuals and two engineering documents that have been stripped of JBT

  identifiers and replaced with BGSE’s logo; (2) the Lemoore Brochure’s statement that “[t]he

  following F 35 specific projects all have BGSE Group Equipment. All projects completed on

  this list have installed, commissioned and working 100% BGSE Group Designs”; (3) a similar

  statement in the Eielson F-35 Letter that “These are BGSE Group Designs. We produce the bill

  of material and design and pay for the certifications”; and (4) the statement in the F-35

  Equipment History document claiming BGSE brought its designs and expertise to JBT to make

  “second generation” PC Air units.244


  241
        Dkt. 145 at 21–22.
  242
     Dkt. 126 at 22–23. Defendants also advance in passing an argument that JBT cannot establish the likelihood-of-
  confusion element. See id. at 21 (“Claims for false advertising . . . must meet the same likelihood of confusion
  requirements discussed [in opposing JBT’s false designation of origin claim]. . . . JBT is unable to meet this
  requirement, and summary judgment is appropriate.”). But likelihood of confusion is presumed when the offending
  statements are literally false. See Zoller Labs., LLC v. NBTY, Inc., 111 F. App’x 978, 982 (10th Cir. 2004) (citation
  omitted) (“Where the advertisement is literally false, a violation may be established without evidence of consumer
  deception.”); Nunes v. Rushton, 299 F. Supp. 3d 1216, 1239 (D. Utah 2018) (same). Thus, because the court
  concludes some of Defendants’ statements were literally false, JBT satisfies the likelihood of confusion element.
    Chumley, 627 F. App’x at 684 (citing Hot Wax, Inc. v. Turtle Wax, Inc., 191 F.3d 813, 820 (7th Cir. 1999) and
  243

  Cottrell, Ltd., 191 F.3d at 1252).
  244
        Dkt. 129 at 41.

                                                           42
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7921 Page 43 of 79



              Defendants never address the statements individually, instead declaring that “the

  evidence suggests that the representations are indeed true or, at the very least, that they were

  encouraged and condoned by JBT.”245 Defendants develop only the second half of their

  argument—that BGSE should not be liable for the statements because JBT endorsed them. They

  cite to their Exhibit 59, a PowerPoint presentation with a slide stating, “Together JBT and BGSE

  have developed, marketed, and tested power conversion, PC Air, and Aircraft Air Start products

  for the 21st century warfighters’ needs.”246 Defendants argue this shows “BGSE did indeed have

  some role in the development of JBT products.”247 The court is not persuaded.

              Defendants overstate the significance of this isolated slide. The slide merely expresses

  general sentiments about working together—it does not represent an official endorsement by JBT

  of BGSE’s role in developing any specific products. Even Bullerdick acknowledged in

  deposition testimony that BGSE lacks any ownership in JBT’s products.248

              Moreover, Defendants did not dispute JBT’s Statement of Fact 15, which asserts the

  “Jetaire® HPCF 3000 was designed and is manufactured by JBT and is not a BGSE design.”249

  So, whatever BGSE may have contributed to the development of some of JBT’s products, it is

  undisputed that JBT designed and builds the HPCF 3000. By including portions of the HPCF

  O&M Manual affixed with the BGSE logo in the F-35 Brochure, Defendants unambiguously

  represented that the HPCF 3000 is a BGSE product. That is literally false. So is Defendants’

  representation in the Eielson F-35 Letter that the JBT PC Air units incorporated into several F-35



  245
        Dkt. 145 at 21.
  246
        Id.
  247
        Id.
  248
        Pl.’s Ex. 12 at 191:22–192:1 (sealed).
  249
        Dkt. 129 at 8.

                                                      43
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7922 Page 44 of 79



  hangars “are BGSE Group designs.”250 BGSE’s assertion that JBT was merely a manufacturer

  of BGSE’s PC Air unit designs finds no support in the record and is contradicted by JBT’s

  evidence.251

              The challenged statements in the Lemoore Brochure and the F-35 Equipment History

  document are more vague. But while perhaps not literally false, these statements are at least

  “ambiguous but implicitly false, misleading in context, or likely to deceive.”252 They obscure

  JBT’s role as the designer of the PC Air units supplied to some of the F-35 hangars and overstate

  BGSE’s involvement. Thus, JBT has met its burden of showing many of Defendants’ statements

  were either literally false or likely to deceive.

                                         b. JBT Fails to Establish Defendants Sufficiently
                                            Disseminated the Materials to Constitute Advertising or
                                            Promotion

              Notwithstanding JBT has proved the falsity of Defendants’ statements, its claim

  nonetheless fails because JBT cannot establish Defendants’ promotional materials were

  sufficiently disseminated to support a false advertising claim. For representations to constitute

  “commercial advertising or promotion,” they must be “(1) commercial speech; (2) by a

  defendant who is in commercial competition with plaintiff; (3) for the purpose of influencing

  consumers to buy defendant’s goods or services . . . [and] (4) must be disseminated sufficiently

  to the relevant purchasing public to constitute advertising or promotion within that industry.”253




  250
        Pl.’s Ex. 53 at 2 (sealed).
  251
     See, e.g., Pl.’s Ex. 48 (sealed) (JBT R&D cost spreadsheet for HPCF 3000); Pl.’s Exs. 49–51 (sealed) (JBT
  project charters for HPCF 3000).
  252
        Chumley, 627 F. App’x at 684.
    Proctor & Gamble Co. v. Haugen, 222 F.3d 1262, 1273–74 (10th Cir. 2000) (citations and internal quotation
  253

  marks omitted).

                                                          44
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7923 Page 45 of 79



              Defendants argue JBT cannot satisfy the final element because none of the materials on

  which JBT bases its claim were sufficiently disseminated to the relevant purchasing public. To

  determine whether marketing materials have been sufficiently disseminated, courts typically

  “compar[e] the number of instances [of dissemination] to the market size as a whole.”254 “[T]he

  extent of distribution necessary to constitute commercial advertising or promotion in a particular

  case may be an elastic factor, so that a relatively modest amount of activity may be sufficient in

  the context of a particular case.” 255 For instance, in Sports Unlimited, Inc. v. Lankford

  Enterprises, Inc., the Tenth Circuit upheld the district court’s conclusion that sending a

  document containing allegedly false statements to two industry contacts was insufficient to

  constitute advertising where the plaintiff submitted at least 150 bids per year.256 Similarly, in

  Vivint, Inc. v. NorthStar Alarm Servs., LLC, the court decided the dissemination question by

  comparing how many times the false statements were communicated in relation to the market as

  a whole.257 In that case, the plaintiff alleged 216 customers had been subjected to false or

  misleading statements by the defendant’s sales force.258 After first identifying the relevant




  254
     Vivint, Inc. v. NorthStar Alarm Servs., LLC, No. 2:16-cv-00106-JNP-EJF, 2019 WL 1098986, at *8 (D. Utah Mar.
  8, 2019) (discussing Vitamins Online, Inc. v. HeartWise, Inc., 207 F. Supp. 3d 1233, 1242 (D. Utah 2016)).
  255
        Sports Unlimited, Inc. v. Lankford Enters., Inc., 275 F.3d 996, 1005 (10th Cir. 2002) (citation omitted).
  256
        Id. at 1003–04.
  257
        2019 WL 1098986, at *8–9.
  258
        Id. at *8.

                                                               45
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7924 Page 46 of 79



  market as the plaintiff’s one million clients, the court concluded that “216 incidents do not rise to

  the level of widespread dissemination of false statements.”259

              Here, the court is unable to compare the amount of dissemination against the market as a

  whole because neither party has submitted any evidence from which the court can determine the

  size of the relevant market. Defendants maintain JBT’s failure to present such evidence is fatal

  to its claim. JBT responds that the relevant purchasing public is exceptionally narrow, limited to

  the design firms, the contractors working with the military, and the military itself. 260 Given the

  niche industry, JBT argues it has presented ample evidence for the court to infer the small size of

  the market.261

              JBT has submitted evidence, unrefuted by Defendants and accepted by the court, that the

  relevant market is small. Bullerdick has acknowledged that the market for PC Air units and

  GPU systems installed on military bases in F-35 hangars is a “very small industry.”262 But it

  remains unclear to the court how small is small. By JBT’s own assessment, the market consists

  of military designers, contractors (including sub-contractors), and military personnel. But JBT

  has introduced no evidence concerning the actual size of that cohort. The court lacks any basis

  to assess how many designers, contractors, and sub-contractors the military hires to construct an

  F-35 hangar, or whether that number varies depending on the individual project. Nor can the


  259
     Id. at *9. Defendants suggest JBT was required to submit expert testimony to prove Defendants’ advertising was
  sufficiently widespread. Dkt. 126 at 23 (“JBT has not presented, and cannot present, given the passing of the expert
  disclosure deadline, any statistical analysis of the alleged incidents in comparison to the relevant market.”). The
  court disagrees. Defendants’ argument relies on a misreading of Vivint. There, the court stated that “there must be
  some statistical analysis of the number of alleged incidents in comparison to the relevant market.” Vivint, Inc., 2019
  WL 1098986, at *9. But the court was referring only to an analysis akin to the Tenth Circuit’s comparison in Sports
  Unlimited of the two incidents of dissemination against the market of 150 bids. No expert testimony is needed to
  conduct such a simple comparison.
  260
        Dkt. 154 at 26.
  261
        See id.
  262
     Pl.’s Ex. 126 (sealed); see also Pl.’s Ex. 127 (sealed) (describing the industry as being “too small . . . like being a
  resident of a small hometown where everyone knows everyone and everyone knows everyone’s business”).

                                                              46
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7925 Page 47 of 79



  court determine how many military contacts between the Navy, Air Force, and Marines should

  be included in the relevant market. In other words, the court cannot on its own come up with the

  appropriate denominator to evaluate the extent of Defendants’ dissemination.

              JBT advances two arguments to make up for this deficiency. First, JBT cites Larkin

  Group, Inc. v. Aquatic Design Consultants, Inc.,263 for the proposition that a court may infer that

  the size of the relevant purchasing public is “limited to only several customers.”264 In Larkin, the

  plaintiff alleged the defendant sent false advertising to three members of the relevant purchasing

  public.265 Although the court acknowledged the complaint failed to “provide enough

  information for the court to ascertain the extent and nature of the relevant purchasing public for

  the aquatic design services industry,” it denied the defendant’s motion to dismiss because it

  could “reasonably infer that the customer base for aquatic design services may very well be

  limited to only several customers . . . .”266 Larkin, however, concerned a motion to dismiss.

  JBT’s allegations in its Complaint about the extent of Defendants’ dissemination and the size of

  the market would be enough to survive a motion to dismiss. But facing Defendants’ Motion for

  Summary Judgment, JBT needed to submit evidence about the size of the market. JBT failed to

  do so and asking the court to draw inferences in its favor is insufficient to create a genuine

  dispute of material fact.267




  263
        323 F. Supp. 2d 1121 (D. Kan. 2004).
  264
        Dkt. 154 at 25–26.
  265
        323 F. Supp. 2d at 1128.
  266
        Id.
  267
     See Chumley, 627 F. App’x at 688 (“The Supreme Court long ago established that a defendant may support its
  motion for summary judgment on an issue on which the plaintiff bears the burden of proof by arguing that the record
  lacks any evidence in the plaintiff's favor. See Celotex Corp. v. Catrett, 477 U.S. 317, 322–25 (1986). Rule 56
  doesn’t require that ‘the moving party support its motion with affidavits or other similar materials negating the
  opponent’s claim’—so long as it explains why the record doesn’t support the opponent’s position. Id. at 323.”).

                                                          47
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7926 Page 48 of 79



              Second, JBT points to evidence that BGSE sent a promotional email to 38 individuals

  involved with F-35 maintenance hangars at military bases.268 JBT suggests the court should use

  that number as a reference point to conclude Defendants’ dissemination was sufficiently

  widespread.269 But the court doubts the underlying assumption in JBT’s argument. That on one

  occasion Bullerdick sent a promotional email to 38 individuals does not establish that those

  recipients comprise the entirety—or even a rough approximation—of the relevant market.

  Defendants may have chosen to limit that email’s recipients to those with which Defendants had

  an existing relationship. Conversely, the email may have targeted those contacts with which

  Defendants had never worked with before but hoped to do so in the future. There are numerous

  plausible explanations for the number of recipients. Ultimately, the record provides the court no

  meaningful way to extrapolate the relevant market from the email.

              The market for ground support equipment for F-35 hangars is undoubtedly small. But

  JBT was required to do more to allow the court to gauge how widely Defendants disseminated

  the challenged statements. Because JBT failed to submit adequate evidence of the size of the

  market, the court grants Defendants summary judgment on JBT’s false advertising claim.

                            C. Trademark Infringement under the Lanham Act (Count Five)

              JBT argues Defendants violated the Lanham Act both by displaying its trademarks on

  BGSE’s website and incorporating them into the website’s metatags.270 Because its trademarks

  are federally registered, JBT brings its trademark infringement claim under Section 32 of the


  268
        Dkt. 154 at 26 (citing Pl.’s Ex. 125).
  269
        See id.
  270
     Dkt. 154 at 27; Dkt. 129 at 49. “A metatag is a part of a Web site that is not seen by the public, but is read by
  search engine web browsers and later used by the browsers to classify the Web site. Metatags are used to increase
  the probability that a Web site will be seen by a customer who has typed a particular search query into his or her
  search engine.” Australian Gold, Inc. v. Hatfield, 436 F.3d 1228, 1233 n.3 (10th Cir. 2006) (citing Deborah F.
  Buckman, Annotation, Initial Interest Confusion Doctrine under Lanham Trademark Act, 183 A.L.R. Fed. 553).

                                                            48
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7927 Page 49 of 79



  Lanham Act, 15 U.S.C. § 1114.271 To establish its claim for trademark infringement, JBT must

  show: “(1) that the plaintiff has a protectable interest in the mark; (2) that the defendant has used

  an identical or similar mark in commerce; and (3) that the defendant’s use is likely to confuse

  consumers.”272

              Defendants contest only the third element—whether their use of JBT’s trademarks was

  likely to confuse consumers. But the court’s ability to determine whether either party is entitled

  to summary judgment is impeded by the parties’ minimal briefing and failure to identify and

  apply the applicable standard. The Tenth Circuit has repeatedly identified six factors that should

  be considered when assessing whether a likelihood of confusion exists:

              (a) the degree of similarity between the marks;

              (b) the intent of the alleged infringer in adopting its mark;

              (c) evidence of actual confusion;

              (d) the relation in use and the manner of marketing between the goods or services marketed

              by the competing parties;

              (e) the degree of care likely to be exercised by purchasers; and

              (f) the strength or weakness of the marks.273

  “Likelihood of confusion is ordinarily a question of fact for the jury, but summary judgment is

  appropriate if no reasonable juror could find that such a likelihood exists.”274




    While Section 32 of the Lanham Act protects owners of registered marks, Section 43 protects owners of valid
  271

  marks regardless of whether they are registered. See 15 U.S.C. §§ 1114(1)(a), 1125(a).
  272
      1-800 Contacts, Inc. v. Lens.com, Inc., 722 F.3d 1229, 1238 (10th Cir. 2013) (internal quotation marks and
  citations omitted). Although the Circuit Court was listing the elements for infringement of Section 43 of the
  Lanham Act, it acknowledged the elements for a violation of Section 32 are “nearly identical,” with the only
  difference being the presumption of the mark’s validity when asserting a Section 32 claim. Id.
  273
        Id. at 1239 (citing King of the Mountain Sports, Inc. v. Chrysler Corp., 185 F.3d 1084, 1089–90 (10th Cir. 1999)).
  274
        Id. at 1242 (citations omitted).

                                                              49
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7928 Page 50 of 79



              JBT never discusses these factors, and Defendants do so only in passing.275 This

  oversight is puzzling, particularly because “[t]he central question in a typical infringement action

  under either § 32 or § 43(a) is whether the defendant’s use of the plaintiff’s mark is likely to

  cause consumer confusion.”276 The court is left to assess the relevant evidence in light of these

  factors notwithstanding the parties’ failure to do so in the first instance.

              In its Motion, JBT asserts likelihood of confusion under a distinct theory known as

  initial-interest confusion.277 “Initial-interest confusion ‘results when a consumer seeks a

  particular trademark holder’s product and instead is lured to the product of a competitor by the

  competitor’s use of the same or a similar mark.’”278 Thus, “the improper confusion occurs even

  if the consumer becomes aware of the defendant’s actual identity before purchasing the

  product.”279 In the internet context, initial interest confusion “derives from the unauthorized use

  of trademarks to divert internet traffic, thereby capitalizing on a trademark holder’s goodwill.”280

              Here, initial-interest confusion could arise as follows. A consumer, likely a contractor

  preparing a bid, types “Jetaire PC Air unit” into an internet search engine. A link to JBT’s

  website would invariably appear in the search results. However, because Defendants

  incorporated that same trademark into BGSE’s metatags, a link to BGSE’s website would also

  appear. The contractor may click on the BGSE link, believing she could learn more about or

  obtain Jetaire equipment through BGSE. Although the contractor would eventually learn that



  275
        Dkt. 159 at 9.
  276
        1-800 Contacts, 722 F.3d at 1238 (emphasis added).
  277
        Dkt. 129 at 49.
  278
        1-800 Contacts, 722 F.3d at 1239 (quoting Australian Gold, 436 F.3d at 1238).
  279
        Id. (citing Australian Gold, 436 F.3d at 1238–39).
  280
     Australian Gold, 436 F.3d at 1239 (citing Nissan Motor Co. v. Nissan Comput. Corp., 378 F.3d 1002, 1018 (9th
  Cir. 2004)).

                                                             50
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7929 Page 51 of 79



  was not the case, Bullerdick or some other BGSE representative may be able to convince the

  contractor to incorporate a competitor’s equipment into the bid in place of JBT’s.281

              This theory of likelihood of confusion is evaluated under the same six-prong test laid out

  above.282 Eschewing the test the court is required to apply, JBT instead cites several cases from

  the Ninth Circuit suggesting it is enough to show initial interest confusion where the defendant

  has used the plaintiff’s trademarks in the metatags of the defendant’s website.283 Because it is

  undisputed Defendants used JBT’s trademarks in the metatags of BGSE’s website, JBT argues it

  is entitled to summary judgment.284 The court disagrees.

              Although the first two factors—similarity between the marks and the intent of the alleged

  infringer—weigh in JBT’s favor, it has presented no evidence concerning the remaining four

  factors. This deficiency is most notable regarding evidence of actual confusion, which “is often

  considered the best evidence of a likelihood of confusion.”285 And weighing perhaps heaviest

  against likelihood of confusion is the fifth factor, the degree of care likely to be exercised by

  purchasers. Buyers of expensive, sophisticated military equipment for use with F-35 hangars are

  unlikely to make such purchases on a whim. Unlike the purchasers of tanning lotions in

  Australian Gold, Inc. v. Hatfield, contractors do not casually place PC Air units and GPUs into

  their digital shopping carts. Indeed, from the parties’ papers it appears buyers do not purchase




  281
     See 1-800 Contacts, 722 F.3d at 1243–44 (quoting Vail Assocs., Inc. v. Vend–Tel–Co., Ltd., 516 F.3d 853, 872
  (10th Cir. 2008)) (“Initial interest confusion is a ‘bait and switch’ tactic that permits a competitor to lure consumers
  away from a service provider by passing off services as those of the provider, notwithstanding that the confusion is
  dispelled by the time of sale.”).
  282
        Australian Gold, 436 F.3d at 1239.
  283
        Dkt. 129 at 49.
  284
        Id. at 49–50.
  285
     Hornady Mfg. Co., Inc. v. Doubletap, Inc., 746 F.3d 995, 1004 (10th Cir. 2014) (citing Water Pik, Inc. v. Med–
  Sys., Inc., 726 F.3d 1136, 1144 (10th Cir. 2013)).

                                                             51
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7930 Page 52 of 79



  the ground support equipment at issue here directly from a website.286 The fourth factor, the

  similarity of products and manner of marketing, is largely inapplicable here as Defendants acted

  as a distributor of JBT’s products and do not manufacture their own products. Finally, neither

  party has submitted any evidence concerning the strength of JBT’s trademarks. The court

  considers this final factor neutral.

           Weighing these factors together, the court concludes a reasonable jury could return a

  verdict for Defendants on the likelihood of confusion element. Accordingly, JBT is not entitled

  to summary judgment.

           Defendants’ Motion for Summary Judgment fares no better. Although Defendants assert

  JBT failed to prove likelihood of confusion, Defendants acknowledge JBT submitted evidence

  related to the first two factors of the likelihood of confusion test.287 As discussed above, JBT

  submitted evidence Defendants used its trademarks exactly and did so with the intent to lure

  customers away from JBT. No one factor is dispositive, “[b]ut the degree of similarity is the

  most important factor.”288 Where a defendant uses its competitor’s mark exactly, the degree of

  similarity factor weighs heavily in the plaintiff’s favor.289 Thus, even though Defendants are

  correct that JBT failed to submit evidence pertaining to four of the six relevant factors, the court

  nevertheless concludes a reasonable jury could return a verdict for JBT on the likelihood of

  confusion element. In short, a genuine dispute of material fact exists concerning whether



    See, e.g., Dkt. 126 ¶¶ 14–25 (explaining JBT and BGSE would work with contractors to submit bids for
  286

  government contracts).
  287
     See Dkt. 159 at 9 n.28 (“Defendants find nothing in the record that could support four of the six factors generally
  considered when evaluating a trademark claim . . . .”). By negative implication, Defendants concede there is
  evidence in the record supporting two of the six factors.
  288
     Affliction Holdings, LLC v. Utah Vap or Smoke, LLC, 935 F.3d 1112, 1115 (10th Cir. 2019) (citing Hornady, 746
  F.3d at 1001 and King of the Mountain Sports, Inc., 185 F.3d at 1090).
  289
     Australian Gold, 436 F.3d at 1240 (“In this case, the degree of similarity of the marks weighed heavily in favor of
  Plaintiffs, since the trademarked terms were identical to the terms used by Defendants.”).

                                                            52
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7931 Page 53 of 79



  Defendants’ use of JBT’s trademarks was likely to cause confusion, and the court denies both

  parties’ Motions on JBT’s trademark infringement claim.

                             D. Breach of Contract (Counts Six, Seven, & Eight)

             JBT contends Defendants breached three agreements—the 2011 Confidentiality

  Agreement between JBT and Bullerdick, the 2011 NDA between JBT and BGSE, and the 2012

  Distributorship Agreement between JBT and BGSE.290 To prevail on its breach of contract

  claims, JBT must prove: (1) existence of a contract, (2) performance by JBT, (3) breach of the

  contract by the other party, and (4) damages.291 In both their Motion for Summary Judgment and

  Opposition to JBT’s Motion, Defendants dispute only the third element, contending they did not

  breach the relevant contracts or that their breach was excusable.292 Thus, the court confines its

  analysis to that issue.293

                                     1. 2011 Confidentiality Agreement (Against Bullerdick)

             JBT argues Bullerdick breached the 2011 Confidentiality Agreement by “(1) failing to

  maintain in confidence all confidential and proprietary information related to JBT’s business


  290
        Dkt. 129 at 57–60.
  291
        See Am. W. Bank Members, L.C. v. Utah, 2014 UT 49, ¶ 15, 342 P.3d 224.
  292
        See Dkt. 126 at 24–26; Dkt. 145 at 29–30.
  293
     At the summary judgment hearing, the court queried whether JBT had presented evidence it suffered damages
  from Defendants’ breaches. JBT contended that it had throughout its briefing (though perhaps not specifically in the
  contract section of its brief) and that, regardless, Defendants waived the issue by failing to raise it either in their
  opposition to JBT’s Motion or in their own Motion. Defendants conceded they had not addressed the damages issue
  in their papers but argued this failure was irrelevant as to JBT’s Motion because, as the party who will carry the
  burden of persuasion at trial, JBT had an affirmative burden to establish each element of its claims. JBT has the
  better argument here. “[A] party forfeits any issue so sparsely presented, as ‘[courts] need not . . . manufacture’
  arguments for the litigants before [them].” Clark v. Colbert, 895 F.3d 1258, 1267 (10th Cir. 2018) (quoting Eateries,
  Inc. v. J.R. Simplot Co., 346 F.3d 1225, 1232 (10th Cir. 2003)). Here, Defendants’ argument concerning the
  sufficiency of JBT’s evidence of damages was not sparsely presented—it was never made at all until the court raised
  the issue at the hearing. Moreover, JBT argued throughout its Motion that it had been damaged by Defendants’
  serial contractual breaches. See Dkt. 129 at 59–60. By never disputing that assertion, Defendants conceded that
  point. See Sykes v. Dudas, 573 F. Supp. 2d 191, 202 (D.D.C. 2008) (“[W]hen a party responds to some but not all
  arguments raised on a Motion for Summary Judgment, a court may fairly view the unacknowledged arguments as
  conceded.”). And notwithstanding JBT’s poor organization on this issue, there is ample evidence in the record
  demonstrating that Defendants’ breaches damaged JBT.

                                                            53
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7932 Page 54 of 79



  during his employment and after; and (2) failing to return JBT’s information upon termination of

  his employment in April 2014.”294

              The 2011 Confidentiality Agreement required that Bullerdick “agree to maintain in

  confidence all information pertaining to [JBT’s] business” to which he had access, including

  “information related to [JBT’s] products, inventions, trade secrets, know-how, systems,

  formulae, [and] processes.”295 Further, Bullerdick “agree[d] not to use, communicate or disclose

  . . . such information orally, in writing or by publication either during [his] employment or

  thereafter . . . .”296 Finally, the 2011 Confidentiality Agreement required Bullerdick to return to

  JBT “all writings, documents, files, records, drawings, models, tools, and other property of [JBT]

  . . . upon termination of” his employment.297

              In addition to retaining JBT’s confidential information long after Bullerdick was

  terminated, JBT asserts “Defendants went on to use, communicate and disclose much of the

  wrongfully-maintained JBT information, in further direct violation of the 2011 Confidentiality

  Agreement.”298 For example, it is undisputed that in August and September of 2015, Bullerdick

  emailed Twist representatives to provide them with portions of JBT’s proprietary information.299

              Defendants never directly confront JBT’s arguments related to the 2011 Confidentiality

  Agreement. In addressing JBT’s contract claims generally, Defendants instead explain that JBT



  294
        Dkt. 129 at 57.
  295
        Pl.’s Ex. 109 ¶ 5.
  296
        Id. (emphasis added).
  297
        Id.
  298
        Dkt. 129 at 58–59.
  299
     Pl.’s Ex. 54 (sealed) (August 27, 2015 email from Bullerdick to Twist representatives Don Maynard and Scott
  Schrinner, explaining they “have a lot of ground to make up” and attaching “a library of confidential info to
  reference”); Pl.’s Ex. 94 (sealed) (August 31, 2015 email from Bullerdick to Twist attaching an electronic copy of
  the HPCF O&M Manual); Pl.’s Ex. 97 (sealed) (September 3, 2015 email to Twist attaching a file named “CAS
  Master Controller.pdf”); Pl.’s Ex. 20 at 103:10–106:11.

                                                           54
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7933 Page 55 of 79



  continued to provide Bullerdick documents and information as he continued to promote and sell

  JBT’s products for several years after he was terminated.300 Although Defendants never

  explicitly explain why this fact absolved Bullerdick of his contractual obligations, they imply

  that Bullerdick and JBT’s continued business relationship empowered Bullerdick to use JBT’s

  information as he saw fit in promoting JBT’s products.301 However, Defendants do not cite any

  legal authority to support their argument, and their attempted defense presents no cognizable

  legal theory that excuses Bullerdick’s clear breaches of the 2011 Confidentiality Agreement.

  Nor do Defendants dispute that Bullerdick disclosed JBT’s proprietary information to Twist.302

  That disclosure indisputably breached the 2011 Confidentiality Agreement’s requirement that

  Bullerdick “maintain in confidence all information pertaining to [JBT’s] business” to which he

  had access, including “information related to [JBT’s] products, inventions, trade secrets, know-

  how, systems, formulae, processes.”303 JBT is entitled to summary judgment as to the 2011

  Confidentiality Agreement.304

                                   2. 2011 NDA (Against BGSE)

              JBT’s claim that BGSE breached the 2011 NDA is premised on the same facts underlying

  its contract claim against Bullerdick—“BGSE’s . . . extensive unauthorized use of JBT’s material

  for its own benefit.”305 Under the 2011 NDA, BGSE was required to maintain “in confidence”




  300
        Dkt. 145 at 29.
  301
        See id. at 29–30.
  302
     Although Bullerdick’s employment with JBT ended before he disclosed this information, Bullerdick’s obligation
  under the 2011 Confidentiality Agreement to maintain JBT’s information in confidence continued after his
  termination. Pl.’s Ex. 109 ¶ 5.
  303
        Id.
  304
     To the extent Defendants assert an equitable estoppel defense to the 2011 Confidentiality Agreement, the court
  rejects this theory for the same reasons discussed below concerning the 2011 NDA.
  305
        Dkt. 129 at 60.

                                                          55
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7934 Page 56 of 79



  the confidential information it received from JBT and agreed “to refrain from the use of the

  Confidential Information for any purpose other than in furtherance of the Disclosure purpose.”306

  “Confidential Information” is defined broadly and includes “trade secrets, know-how, designs,

  and proprietary commercial and technical information, methods, practices, procedures, processes

  and formulas . . . .”307 The 2011 NDA bound the parties “for a period of five (5) years from the

  date of last receipt of the Confidential Information.”308

              Defendants advance three theories to excuse BGSE’s transmission of JBT’s confidential

  information to third parties.

              First, Defendants argue two contractual exceptions apply. The NDA did not apply to any

  confidential information that “(b) was already known to the receiving party at the time of

  disclosure hereunder as demonstrated by the receiving party’s prior written records; . . . or (e) is

  approved for release in writing by an authorized representative of the disclosing party.”309

  Defendants assert that at the time the NDA was signed, Bullerdick had already been an employee

  of JBT for several months and was also a member of BGSE.310 Therefore, Defendants argue,

  exception (b) applies here because JBT’s confidential information was already known to BGSE

  through Bullerdick.311

              Defendants’ argument is unavailing. To satisfy its own internal ethical concerns, JBT

  insisted that Bullerdick could not be both a JBT employee and an owner of BGSE.312 Thus, at



  306
        Pl.’s Ex. 110 ¶ 2.
  307
        Id. ¶ 1.
  308
        Id. ¶ 2.
  309
        Id. ¶ 5.
  310
        Dkt. 126 at 25.
  311
        Id.
  312
        Dkt. 154 at 28 (citing Pl.’s Ex. 119) (sealed).

                                                          56
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7935 Page 57 of 79



  the time JBT and BGSE executed the 2011 NDA, BGSE did not have access to JBT’s

  confidential information through Bullerdick. And even if it had, exception (b) still would not

  apply because Defendants have submitted no evidence showing they complied with exception

  (b)’s requirement that the receiving party allegedly already in possession of the confidential

  information must demonstrate its prior knowledge in its written records.

              Defendants contend exception (e) of the NDA also applies here because “BGSE often

  received written permission to use or release JBT documents or information.”313 It is unclear

  why Defendants believe this fact absolves BGSE of liability for breach of the NDA. That is,

  JBT does not dispute that it gave Defendants specific permission at times to disclose particular

  documents to third parties. But Defendants make no attempt to show they were given written

  permission to disclose the confidential information and documents that JBT complains about—

  for example, “altering [JBT’s] documents to make them appear to be BGSE work product, and

  then using such altered material as a marketing tool to sell non-JBT products.”314 Accordingly,

  exception (e) does not apply.

              Second, Defendants argue JBT cannot prevail on any of its contract claims because they

  are barred by the doctrine of equitable estoppel.315 To prove equitable estoppel, Defendants must

  establish:

              (1) a statement, admission, act, or failure to act by one party inconsistent with a
              claim later asserted; (2) reasonable action or inaction by the other party taken on
              the basis of the first party’s statement, admission, act, or failure to act; and (3) injury
              to the second party that would result from allowing the first party to contradict or
              repudiate such statement, admission, act, or failure to act.316

  313
        Dkt. 126 at 25.
  314
        Dkt. 154 at 28–29 (citing Pl.’s Exs. 30, 38, 53, 58).
  315
     Dkt. 126 at 25. In arguing equitable estoppel, Defendants do not explain how the defense applies to each contract
  individually. Rather, Defendants made a blanket assertion that equitable estoppel precludes the enforcement of all
  three of the relevant contracts.
  316
        Whitaker v. Utah State Ret. Bd., 2008 UT App 282, ¶ 22, 191 P.3d 814.

                                                                57
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7936 Page 58 of 79



             Defendants’ equitable estoppel defense is wholly inapplicable to their breaches of the

  2011 NDA. Though unclear, Defendants appear to argue JBT should be estopped from

  enforcing the confidentiality provisions of the 2011 NDA because “JBT regularly provided

  documents and information to BGSE, and on occasion explicitly instructed Bullerdick and BGSE

  to send information on to customers or to remove references to JBT.”317 But that is not evidence

  of a statement or failure to act that demonstrates JBT would not enforce the NDA’s requirement

  that BGSE maintain JBT’s information in confidence. JBT introduced evidence that Defendants

  “routinely stripped JBT’s name, logo, confidentiality notices and other identifying information

  from JBT original documents, and passed these original documents off as BGSE’s own

  documents” to sell non-JBT equipment.318 No reasonable jury could conclude Defendants’

  conduct was reasonably based on JBT’s prior actions simply because JBT at times gave BGSE

  specific permission to alter JBT documents to help sell JBT equipment. Equitable estoppel is

  inapplicable to Defendants’ violations of the 2011 NDA.

             Finally, Defendants argue JBT’s failure to identify the specific dates on which it supplied

  various documents to Defendants is fatal to its contract claims.319 The court disagrees. Under

  the 2011 NDA, BGSE was required to maintain in confidence JBT’s confidential information for

  five years after BGSE received it. JBT likely disclosed pieces of its confidential information to

  BGSE over time. But even if JBT disclosed all the relevant confidential information on

  November 11, 2011—the day the 2011 NDA was signed—BGSE’s confidentiality obligations

  extended until at least November 11, 2016. Because most of the improper disclosures JBT




  317
        Dkt. 126 at 26.
  318
        Dkt. 154 at 29.
  319
        See Dkt. 159 at 14–15.

                                                     58
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7937 Page 59 of 79



  complains of occurred before that date, it is irrelevant when the confidential information was

  provided to BGSE.320

              Bullerdick’s and BGSE’s improper uses and disclosures of JBT’s confidential

  information clearly breached the 2011 NDA. None of Defendants’ asserted defenses excuses

  those serial breaches. Accordingly, the court grants JBT summary judgment on its 2011 NDA

  breach of contract claim.

                                   3. 2012 Distributorship Agreement (Against BGSE)

              JBT argues BGSE breached the 2012 Distributorship Agreement by “BGSE’s failure to

  return JBT’s material” after the Agreement terminated.321 Under Paragraph 12, within thirty

  days of termination of the Agreement, BGSE was required to return “all price lists, catalogs,

  operating and service manuals, advertising literature and display material relating to the Products

  . . . .”322

              Here, it is undisputed that BGSE retained JBT materials beyond the thirty days within

  which the 2012 Distributorship Agreement required BGSE to return them.323 Thus, absent a

  valid defense, BGSE breached that contract.




  320
        See supra note 299.
  321
     Dkt. 129 at 60. JBT appears to argue that BGSE’s “extensive unauthorized use of JBT’s material for its own
  benefit” also constitutes an independent breach of the 2012 Distributorship Agreement. See id. It is true that the
  2012 Distributorship Agreement contained confidentiality requirements requiring BGSE to retain JBT’s confidential
  information “in confidence” and forbidding BGSE from using JBT’s information “except as expressly agreed.” Pl.’s
  Ex. 111 ¶ 6(B). But the confidentiality requirements under the 2012 Distributorship Agreement appear to have
  expired when the contract terminated in 2013. See id. ¶ 3 (“This Agreement . . . shall remain effective for one
  year.”); ¶ 12 (“[BGSE’s] obligations under Paragraphs 4(G), 4(H) and 8(A) shall survive the termination of this
  Agreement.”). BGSE’s confidentiality obligations are located in Paragraph 6(B), indicating they did not continue
  after the Agreement was terminated. Thus, because all JBT’s allegations of BGSE’s improper disclosure and use of
  JBT information occurred after the 2012 Distributorship Agreement terminated, any claim for breach of the 2012
  Distributorship Agreement must stem from BGSE’s failure to return JBT’s materials.
  322
        Id. ¶ 12.
  323
        Dkt. 129 at 58.

                                                         59
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7938 Page 60 of 79



             Defendants argue equitable estoppel excuses their conduct, insisting JBT should be

  barred from now enforcing Paragraph 12 because “[a]fter the expiration of the distributorship

  agreement . . . Defendants relied on JBT’s failure to strictly enforce the contract terms limiting

  Defendants’ use of JBT documents and information.”324 Presumably, Defendants mean they did

  not return JBT’s materials in accordance with Paragraph 12 because they believed JBT wanted

  them to continue using those documents to sell JBT equipment. As noted above, Defendants

  must prove three elements to prevail on their estoppel argument: (1) a statement, admission, act,

  or failure to act by JBT inconsistent with a later-asserted claim; (2) reasonable action or inaction

  by BGSE taken on the basis of JBT’s statement, admission, act, or failure to act; and (3) injury to

  BGSE that would result from allowing JBT to contradict its statement, admission, act, or failure

  to act.325

             As an initial matter, it is unclear to the court as a matter of Utah law that equitable

  estoppel applies in this context, where one party seeks to modify the terms of a contract

  negotiated at arms’ length by two sophisticated commercial parties. Defendants do not direct the

  court to any legal authority applying equitable estoppel in a comparable case, nor has the court’s

  own research revealed such a decision.

             In any event, because equitable estoppel is an affirmative defense, Defendants bear the

  burden of proving each element.326 Defendants have failed to carry their burden. Defendants do

  not explain, for instance, why JBT was required to make a formal request of Defendants to

  trigger BGSE’s obligation to return JBT’s materials. Paragraph 12 of the 2012 Distributorship



  324
        Dkt. 126 at 26.
  325
        See Whitaker, 2008 UT App 282, ¶ 22.
  326
     State v. Hamilton, 2003 UT 22, ¶ 35, 70 P.3d 111 (“Since estoppel is an affirmative defense, [Defendant] bore the
  burden of proving reliance.”).

                                                          60
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7939 Page 61 of 79



  Agreement states that within 30 days after the termination of the Agreement, BGSE “shall

  return” JBT’s materials.327 BGSE’s contractual obligation was not conditional on JBT asking for

  its materials back. Thus, there was no inaction on the part of JBT on which BGSE could have

  relied to excuse its duty to return JBT’s documents and information. Indeed, JBT initiated this

  lawsuit in part to enforce BGSE’s failure to return its materials. Having failed to establish a

  necessary element of its defense, Defendants’ equitable estoppel argument fails. Because

  Defendants raise no other defenses excusing their breach, JBT is entitled to summary judgment.

              In sum, Bullerdick’s and BGSE’s improper uses and disclosures of JBT’s confidential

  information clearly breached Bullerdick’s 2011 Confidentiality Agreement and the 2011 NDA,

  and the court grants JBT summary judgment on those claims. And because Defendants advance

  no valid defense for their breach of the 2012 Distributorship Agreement, the court similarly

  grants JBT summary judgment on that claim.

                              E. Defamation (Count Nine)

              JBT alleges Defendants published numerous false statements that defame JBT and its

  products.328 Defendants argue the relevant one-year statute of limitations bars JBT’s claim, JBT

  cannot present any evidence it was damaged by the allegedly defamatory statements, and

  “critical” statements Defendants made about JBT are not actionable.329

              The court need not take up Defendants’ argument vis-à-vis the statute of limitations

  because it concludes that, even if the discovery rule saves JBT’s claim, 330 Defendants are

  entitled to judgment as a matter of law on the merits. Defendants argue JBT’s claim fails


  327
        Pl.’s Ex. 111.
  328
        Dkt. 129 at 51–53.
  329
        Dkt. 126 at 27, 29.
  330
     See Williams v. Howard, 970 P.2d 1282, 1284 (Utah 1998) (“The discovery rule functions as an exception to the
  normal application of a statute of limitation.”) (citations omitted).

                                                         61
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7940 Page 62 of 79



  because it cannot point to any evidence it was damaged by any of their allegedly defamatory

  statements.331 Tacitly conceding it has not submitted any evidence of damages, JBT responds

  only that “a showing of special damages is not required because Defendants’ actions amount to

  slander per se and entitle JBT to general damages.”332

              To prevail on a defamation claim, JBT must prove Defendants “[1] published the

  statements concerning [the plaintiff], [2] that the statements were false, defamatory, and not

  subject to any privilege, [3] that the statements were published with the requisite degree of fault,

  and [4] that their publication resulted in damage.”333 A statement is defamatory if it “impeaches

  an individual’s honesty, integrity, virtue, or reputation and thereby exposes the individual to

  public hatred, contempt, or ridicule.”334 However, a publication is not defamatory “simply

  because it is nettlesome or embarrassing to a plaintiff, or even because it makes a false statement

  about the plaintiff.”335

              Claims of defamation per se face an even more stringent standard. Defamatory

  statements that are slander per se fall into one of four categories: “(1) charge of criminal conduct,

  (2) charge of a loathsome disease, (3) charge of conduct that is incompatible with the exercise of

  a lawful business, trade, profession, or office; and (4) charge of the unchastity of a woman.”336

  Further, “[w]hether defamatory words constitute slander per se depends on their injurious




  331
        Dkt. 126 at 29.
  332
     Dkt. 154 at 32. See Macris v. Sevea Int’l, Inc., 2013 UT App 176, ¶ 44, 307 P.3d 625 (citing Allred v. Cook, 590
  P.2d 318, 321 (Utah 1979)) (“[S]lander per se does not require a showing of special damage because damages and
  malice are implied.”).
  333
     West v. Thomson Newspapers, 872 P.2d 999, 1007–08 (Utah 1994). Where the plaintiff is not a public figure,
  negligence is the requisite degree of fault. Oman v. Davis Sch. Dist., 2008 UT 70, ¶ 69, 194 P.3d 956.
  334
        West, 872 P.2d at 1008.
  335
        Id. at 1009 (internal quotation marks and citation omitted).
  336
        Allred, 590 P.2d at 320 (citation omitted).

                                                               62
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7941 Page 63 of 79



  character. That is, the words must be of such common notoriety that the injury can be presumed

  from the words alone.”337 The standard for libel per se is similar: “[l]ibel is classified per se if it

  contains defamatory words specifically directed at the person claiming injury, which words must,

  on their face, and without the aid of intrinsic proof, be unmistakably recognized as injurious.”338

              JBT includes in its Motion numerous examples of Defendants’ allegedly false

  statements.339 For example, JBT emphasizes Bullerdick’s representation to contractors that “JBT

  AeroTech builds 270VDC and CAS as a licensee of BGSE Group design specifications” and that

  “BGSE Group is the designer and owner of the technology.”340 However, in opposing

  Defendants’ Motion, JBT highlights three statements in particular to support its argument that

  Defendants’ actions constitute defamation per se:

              •    “You have to remember [JBT was] our supplier and BGSE experience they steal
                   very easily as their experience . . . What JBT can’t come up with themselves
                   they lie and steel [sic] and just recently in Israel they told the customer they
                   would buy and resell USS PITs. A complete lie but they said this so they could
                   fool the customer into the order and then build themselves. . . . They are familiar
                   with these designs and like everything else they steal from their partner
                   companies they are clearly ready to steal some more.”341

              •    “JBT takes my experience as their experience. The only orders JBT has ever
                   had are from BGSE for JBT to make our designs.”342

              •    “[JBT] wanted to exploit our technology as their own and for a lot of reasons I
                   can’t discuss we have taken a step back from JBT.”343




  337
        Id. at 321 (citation omitted).
  338
        Seegmiller v. KSL, Inc., 626 P.2d 968, 977 n.7 (Utah 1981) (internal quotation marks and citation omitted).
  339
        Dkt. 129 at 51–53.
  340
        Id. at 51 (citing Pl.’s Ex. 40 (sealed)).
  341
        Pl.’s Ex. 146 (sealed) (e-mail from Bullerdick to Jason Bodine of DBS HVAC).
  342
        Pl.’s Ex. 42 at 3 (sealed) (e-mail from Bullerdick to Neil Barton of Oakland Construction).
  343
        Pl.’s Ex. 39 at 2 (sealed) (e-mail from Bullerdick to Bob Diez of Harris Construction).

                                                              63
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7942 Page 64 of 79



              Some of these statements are defamatory. Indeed, there can be no question the first

  statement impeaches JBT’s honesty, integrity, and reputation. But “rhetorical hyperbole”

  vaguely accusing a business of wrongdoing does not rise to the level of defamation per se.344 In

  Westmont Residential LLC v. Buttars, an apartment complex sued a former tenant for defamation

  per se because the tenant posted an online review describing the complex as “crooks” that “will

  take full advantage of you!”345 While acknowledging that the term “crooks” could carry a

  criminal connotation, the Utah Court of Appeals held that “in the context of Defendants’ online

  review, the term is clearly not being used in this manner.”346 Similarly, Bullerdick’s allegations

  of JBT lying and stealing does not actually accuse JBT of unlawful conduct.347 At bottom,

  though inappropriate, Defendants’ statements are not of such common notoriety or unmistakably

  injurious to relieve JBT of its burden to prove it was damaged. Because the court determines

  Defendants’ statements are not defamatory per se and JBT has not introduced evidence of special

  damages, the court grants Defendants summary judgment on this claim.

                          F. Tortious Interference (Count Ten)

              JBT argues Defendants tortiously interfered with JBT’s prospective economic advantage

  by employing misrepresentations to try to convince contractors not to source JBT equipment.348

  To prevail on its claim for tortious interference with prospective economic advantage, JBT must

  show that Defendants “[1] acted without justification [2] in ‘inducing a third party to refrain



  344
     See Westmont Residential LLC v. Buttars, 2014 UT App 291, ¶ 24, 340 P.3d 183 (quoting Greenbelt Coop. Publ’g
  Ass’n v. Bresler, 398 U.S. 6, 14 (1970)).
  345
        Id. ¶ 5.
  346
        Id. ¶ 24.
  347
     See Nunes, 299 F. Supp. 3d at 1231 (holding the defendant had not defamed the plaintiff despite describing the
  plaintiff’s litigation fundraising as a “fraud,” “hoax,” and “scam” because there was no indication the defendant
  “imputed specific criminal conduct” to the plaintiff).
  348
        Dkt. 129 at 55.

                                                          64
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7943 Page 65 of 79



  from entering into a contract with them [3] which contract would have ensued but for the

  interference.’”349

              JBT asserts Bullerdick interfered with two prospective projects related to the Luke Air

  Force Base.350 Specifically, Bullerdick told key contacts on those projects that JBT’s past

  products were built “as a licensee of BGSE Group designs,” JBT was no longer making “the

  design supplied previously under BGSE license agreement,” and JBT had not been forthcoming

  with that information.351 Even if JBT has entered sufficient evidence to succeed on the first two

  elements of its claim, Defendants correctly contend JBT failed to present evidence it would have

  won the respective contracts but for Bullerdick’s misrepresentations.352 And Defendants present

  evidence JBT acknowledged it may have lost contracts, including the Luke Air Force Base

  projects, because it had not taken a bundled approach in its bids, and its unit price was too

  high.353

              JBT responds the evidence is “overwhelming” it would have obtained multiple PC Air

  and GPU equipment contracts but for Defendants’ tortious interference.354 But while JBT’s

  Motion relies solely on lost contracts for projects at Luke Air Force Base, its Reply emphasizes

  evidence that Defendants were the but-for cause of its losing contracts on the Lemoore P-328,

  Beaufort P-465, and Kadena P-803 projects.355 Because JBT argued why Defendants were the


  349
     Walker v. Sloan, 529 S.E.2d 236, 242 (N.C. Ct. App. 2000) (quoting Cameron v. New Hanover Mem’l Hosp., 293
  S.E.2d 901, 916–17 (N.C. Ct. App. 1982)).
  350
        Dkt. 129 at 55.
  351
        Id. (quoting Pl.’s Ex. 40).
    Dkt. 145 at 28. At the summary judgment hearing, JBT conceded it had not addressed this element in its opening
  352

  Motion.
  353
     Id. (citing Defs.’ Ex. 68) (“We have lost a few of these nice Project jobs recently (Lemoore, Luke and others) but
  possibly due to either ‘approach’ (meaning lack of bundling with the Pits) or due to unit price??”).
  354
        Dkt. 164 at 18.
  355
        Id.

                                                           65
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7944 Page 66 of 79



  “but for” cause of its lost contracts on those projects for the first time in Reply, Defendants were

  deprived of the opportunity to respond. Thus, the court will not consider those arguments.356

  Having failed to submit evidence concerning an essential element of its claim, JBT is not entitled

  to judgment as a matter of law.

              But neither are Defendants entitled to summary judgment. Defendants’ Motion relies on

  the same argument just discussed, i.e., that JBT cannot show it would have won contracts “but

  for” Defendants’ actions.357 In opposing Defendants’ Motion, however, JBT introduced

  evidence it would have won contracts to supply PC Air for the Lemoore P-328, Beaufort P-465,

  and the Kadena P-803 projects were it not for Defendants’ fraudulent conduct.358 That is, JBT

  argues it was the only PC Air unit supplier whose products met the required specifications for

  these projects. If Bullerdick had not submitted fraudulent bids representing that Twist also had

  compliant products, JBT contends it would have won the contracts.359 Based on the evidence

  JBT submitted, a reasonable jury could return a verdict in JBT’s favor. Accordingly, summary

  judgment for Defendants is inappropriate.

              To recap, the court grants JBT summary judgment on its federal and state

  misappropriation of trade secrets claims, its false designation of origin claim, and each of its

  breach of contract claims. The court grants Defendants summary judgment on JBT’s claims for

  false advertising and defamation. Both parties’ motions are denied as to JBT’s trademark

  infringement and tortious interference claims. Having resolved the parties’ cross-motions related

  to JBT’s affirmative claims, the court turns to Defendants’ counterclaims.


    “[A] party waives issues and arguments raised for the first time in a reply brief.” Gutierrez v. Cobos, 841 F.3d
  356

  895, 902 (10th Cir. 2016) (quoting Reedy v. Werholtz, 660 F.3d 1270, 1274 (10th Cir. 2011)).
  357
        Dkt. 126 at 30.
  358
        Dkt. 154 at 37–38.
  359
        Id.

                                                           66
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7945 Page 67 of 79



                    II.      Defendants’ Counterclaims

             Defendants initially asserted six counterclaims.360 On JBT’s Motion, the court dismissed

  Defendants’ sixth counterclaim concerning the Utah Truth in Advertising Act.361 In Defendants’

  first counterclaim, they sought a declaratory judgment that “they are not prohibited from

  disclosing their past relationship with JBT, that they have the right to install and service JBT-

  manufactured equipment currently in their possession and that they have the right to pursue

  future service contracts over JBT-manufactured equipment.”362 After JBT represented at an

  earlier hearing it was not disputing Defendants’ ability to make the relevant representations, the

  court concluded “the relief sought in the declaratory judgment counterclaim is moot.”363 The

  parties’ summary judgment briefing suggests the issues raised in Defendants’ first counterclaim

  remain moot. Accordingly, the court dismisses without prejudice Defendants’ counterclaim for

  declaratory judgment.

             In the four remaining counterclaims, Defendants allege JBT is liable for negligent

  misrepresentation, defamation, tortious interference, and unfair or deceptive trade practices for

  conduct stemming from the parties’ business relationship as well as JBT’s actions after it filed

  this lawsuit.364 JBT moves for summary judgment on all four counts.365 The court addresses

  each counterclaim in turn.




  360
        Dkt. 108 at 29–34.
  361
        See Dkt. 121.
  362
        Dkt. 108 at 30 ¶ 67.
  363
        Dkt. 123 at 28:17–18.
  364
        See Dkt. 108.
  365
        Dkt. 134.

                                                     67
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7946 Page 68 of 79



                           A. Negligent Misrepresentation (Count Three)

              Defendants ground their claim for negligent misrepresentation in JBT’s statements that it

  would (1) enter into a renewed distribution agreement with Defendants and (2) assist Defendants

  with their bid on the Lakehurst SMEPP deal.366 JBT maintains Defendants’ claim fails as a

  matter of law because JBT owed Defendants no duty of care, and it did not make any negligent

  misrepresentations. The court agrees.

              “[T]he tort of negligent misrepresentation occurs when a party [1] justifiably relies [2] to

  his detriment [3] on information prepared without reasonable care [4] by one who owed the

  relying party a duty of care.”367 Whether a duty is owed to the plaintiff is “of paramount

  importance.” 368 A party’s “obligation or duty to act may flow from explicit requirements, i.e.,

  statutory or contractual, or may be implied from attendant circumstances.”369

              Defendants’ claim fails because JBT owed them no duty of care when either of the

  alleged negligent misrepresentations were made. As to the possible renewal of the

  distributorship agreement, Defendants assert Bullerdick left his employment with JBT only

  because DeRoche promised him JBT would enter into a new agreement with BGSE following

  Bullerdick’s resignation.370 Even if DeRoche made that representation, however, an employer-

  employee relationship does not create a duty of care under North Carolina law.371




  366
        See Dkt. 108 at 31 ¶ 77.
  367
     Bob Timberlake Collection, Inc. v. Edwards, 626 S.E.2d 315, 321–22 (N.C. Ct. App. 2006) (quoting Raritan
  River Steel Co. v. Cherry, Bekaert & Holland, 367 S.E.2d 609, 612 (N.C. 1988)).
  368
        Id. at 322 (quoting Marcus Bros. Textiles, Inc. v. Price Waterhouse, L.L.P., 513 S.E.2d 320, 325 (N.C. 1999)).
  369
     Oberlin Capital, L.P. v. Slavin, 554 S.E.2d 840, 846 (N.C. Ct. App. 2001) (quoting In re Huyck Corp. v. Mangum,
  Inc., 309 S.E.2d 183, 187 (N.C. 1983)).
  370
        Dkt. 151 at 6.
  371
     See Jordan v. Earthgrains Cos., Inc., 576 S.E.2d 336, 339 (N.C. Ct. App. 2003) (holding that a CEO “owed a
  duty of care to the corporation and not to individual employees”).

                                                              68
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7947 Page 69 of 79



              Defendants’ arguments concerning the SMEPP project fare no better. Without citing to

  any authority, Defendants claim JBT owed a duty of care to BGSE “based on the parties’ prior

  course of conduct and agreement to submit a bid together.”372 But JBT and BGSE were two

  commercial parties engaged in arm’s-length transactions. North Carolina courts have not found

  a fiduciary relationship to arise from this type of business relationship.373 In short, because JBT

  owed Defendants no duty of care, Defendants cannot sustain their claim for negligent

  misrepresentation as a matter of law. The court grants JBT summary judgment on this claim.

                          B. Defamation (Count Four)

              Defendants assert JBT defamed them by sending the Complaint to numerous industry

  contacts, along with a cover letter containing allegedly false and defamatory statements.374 Two

  statements in particular in the cover letter form the basis of Defendants’ defamation claim:375

              •   “During the time period beginning on January 10, 2012 through January 9,
                  2013, B GSE served as a distributor for the Jetway Systems business unit of
                  JBT Corporation. . . . That distribution agreement was terminated on January 9,
                  2013, and only in-process sales at the time of the termination of the distribution
                  agreement are being supported by JBT.”376




  372
        Dkt. 151 at 7.
  373
     See USA Trouser, S.A. de C.V. v. Int’l Legwear Grp., Inc., No. 1:11-cv-00244-MR-DLH, 2014 WL 1230507, at *9
  (W.D.N.C. Mar. 25, 2014) (“At best, [the parties] were mutually interdependent businesses engaged in arms’-length
  transactions. North Carolina courts have held that this type of business relationship does not give rise to a fiduciary
  duty.”) (citation omitted).
  374
      Dkt. 108 at 32 ¶¶ 83–88. Although Defendants mention the Complaint as part of their defamation claim,
  Defendants limit their arguments to the statements made in the cover letter. See Dkt. 151 at 8–15. In any event,
  North Carolina law is clear that “defamatory statements made in the course of a judicial proceeding are absolutely
  privileged and will not support a civil action for defamation, even if made with malice.” Harris v. NCNB Nat’l
  Bank of N.C., 355 S.E.2d 838, 841 (N.C. Ct. App. 1987) (citations omitted). This judicial proceeding privilege
  unquestionably applies to statements made in the Complaint, which qualify as “statements made in pleadings.” Id.
  at 842. Accordingly, even if the court determined that some of the statements in the Complaint are defamatory, they
  could not support Defendants’ defamation claim.
  375
     Though there were some variations, the court understands that each cover letter JBT sent with the Complaint
  contained essentially the same content. See Dkt. 151 at 8.
  376
        Dkt. 49, Ex. D.

                                                            69
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7948 Page 70 of 79



              •       “In its support of its products, JBT does not require its customers to solve issues
                      with JBT’s suppliers, but instead serves as the sole point of contact for
                      support.”377

              To recover for defamation under North Carolina law, “a plaintiff must allege that the

  defendant caused injury to the plaintiff by making [1] false, [2] defamatory statements [3] of or

  concerning the plaintiff, [4] which were published to a third person.”378 A statement’s falsity

  does not automatically render it defamatory. To wit, “[a]lthough every defamation must be false,

  not every falsehood is defamatory.”379 Whether a statement is defamatory is a matter of law.380

              North Carolina recognizes three categories of libel defamation: “(1) publications

  obviously defamatory which are called libel per se; (2) publications susceptible of two

  interpretations one of which is defamatory and the other not; and (3) publications not obviously

  defamatory but when considered with innuendo, colloquium, and explanatory circumstances

  become libelous, which are termed libels per quod.” 381 Damages are presumed in cases of libel

  per se, but a party alleging libel per quod must allege and prove special damages.382

              Defendants have not advanced evidence of special damages (precluding a claim for libel

  per quod), nor have they alleged the supposedly defamatory statements are susceptible to two

  meanings. Accordingly, although Defendants do not specify which class of defamation they are

  pursuing, the court construes their claim as one for libel per se.383 Libel per se is a publication


  377
        Id.
  378
        Boyce & Isley, PLLC v. Cooper, 568 S.E.2d 893, 897 (N.C. Ct. App. 2002) (citation omitted).
  379
        Renwick v. News & Observer Pub. Co., 312 S.E.2d 405, 410 (N.C. Ct. App. 1984).
  380
        Id. at 409.
  381
        Id. at 408 (quoting Arnold v. Sharpe, 251 S.E.2d 452, 455 (N.C. 1979)).
  382
        Id.
  383
      See id. (“The plaintiff’s complaints in these cases failed to bring the editorial complained of within the second
  class of libel, since it was not alleged that the editorial is susceptible of two meanings . . . and . . . [t]he complaints
  failed to bring the editorial within the third class—libel per quod —since it was not alleged that the plaintiff suffered
  special damages.”).

                                                              70
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7949 Page 71 of 79



  by writing that “(1) charges that a person has committed an infamous crime; (2) charges a person

  with having an infectious disease; (3) tends to impeach a person in that person’s trade or

  profession; or (4) otherwise tends to subject one to ridicule, contempt or disgrace.”384

              The two statements in the cover letter Defendants rely on do not rise to the level of libel

  per se. Even assuming the statements are false, this alone is insufficient to render them

  defamatory. Indeed, the second statement Defendants complain of does not mention Defendants

  at all. While it arguably overstates JBT’s ability to service its products without the help of third-

  party providers, it does not demean Defendants’ skill or capability in the profession.

              As to the first allegedly false statement—that Defendants were not authorized to sell JBT

  equipment after 2013—Defendants contend this statement “strike[s] at the very heart of

  Bullerdick and BGSE’s business reputation.”385 But even if the statement may have caused

  confusion among BGSE’s clients who had purchased JBT equipment from BGSE after 2013, it

  hardly subjected Defendants to ridicule, contempt, or disgrace. Because the court concludes as a

  matter of law that JBT’s statements in the cover letter are not defamatory, the court grants JBT

  summary judgment on this claim.386

                            C. Tortious Interference (Count Two)

              Defendants base their tortious interference claim on the same allegedly false and

  misleading statements contained in the Cover Letter JBT sent to mutual industry contacts.387 By


  384
        Id. at 408–09 (citation omitted).
  385
        Dkt. 151 at 10.
  386
     Having concluded that JBT’s statements were not defamatory, the court need not address the parties’ arguments
  concerning whether the cover letters’ content is privileged.
  387
     Dkt. 108 at 31 ¶ 73. Defendants allege in their Answer “JBT’s wrongful acts that prevented BGSE from winning
  the Lakehurst contract” also supports their tortious interference claim. Id. But Defendants fail to contest JBT’s
  arguments that it did not employ improper means to win the Lakehurst contract. See Dkt. 134 at 17–18; Dkt. 151 at
  15–17. The court therefore considers only Defendants’ contention that the alleged false statements in the Cover
  Letter are sufficient to establish its tortious interference claim.

                                                         71
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7950 Page 72 of 79



  sending the Cover Letter “throughout the industry,” Defendants allege JBT interfered with

  Bullerdick and BGSE’s expected business relationships.388

              To succeed on a claim for tortious interference under Utah law, Defendants must show

  “(1) that [JBT] intentionally interfered with [Defendants’] existing or potential economic

  relations, (2) . . . by improper means, (3) causing injury to [Defendants].”389 JBT asserts the

  Cover Letter does not contain false statements, and even if it does, false statements alone are not

  enough to prevail on a tortious interference claim.390 Because Defendants cannot show JBT

  employed improper means to interfere with Defendants’ business relationships, JBT contends

  their claim fails.391 The court agrees.

              Improper means includes “only those actions that are contrary to law, such as violations

  of statutes, regulations, or recognized common-law rules, or actions that violate an established

  standard of a trade or profession.”392 This element encompasses violence, threats or other

  intimidation, deceit or misrepresentation, bribery, unfounded litigation, defamation, or

  disparaging falsehoods.393 These acts constitute improper means because they are “illegal or




  388
        Dkt. 151 at 15.
  389
     SIRQ, Inc. v. Layton Cos., Inc., 2016 UT 30, ¶ 27, 379 P.3d 1237 (quoting Leigh Furniture & Carpet Co. v. Isom,
  657 P.2d 293, 302 (Utah 1982)). Utah has explicitly abandoned the improper purpose rule. See Eldridge v.
  Johndrow, 2015 UT 21, ¶ 14, 345 P.3d 553 (“[W]e hereby reject the improper-purpose rule. . . . [W]e hold that a
  claim for tortious interference may only succeed where the defendant has employed an improper means.”).
  390
        Dkt. 160 at 16–17.
  391
        Id.
  392
        C.R. England v. Swift Transp. Co., 2019 UT 8, ¶ 42, 437 P.3d 343 (internal quotation marks and citation omitted).
  393
        See id.

                                                             72
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7951 Page 73 of 79



  tortious in themselves.”394 Conduct that is not independently tortious or wrongful is insufficient

  to establish the improper means prong of a tortious interference claim.395

              Defendants raise two arguments in response. First, Defendants assert the allegedly false

  and misleading statements in the Cover Letter rise to the level of defamation,396 which qualifies

  as improper means under Utah law. But the court previously concluded JBT is entitled to

  summary judgment on Defendants’ defamation claim.

              Second, Defendants cite Anderson Development Company v. Tobias397 for the proposition

  that false and misleading statements alone are enough to satisfy the improper means element.

  But Anderson makes no such declaration. In Anderson, the plaintiff presented evidence the

  defendants misrepresented that they obtained a written offer to purchase a piece of property

  around which the dispute centered.398 The court held that the sworn statements introduced to

  evince that misrepresentation were sufficient to create a genuine dispute of material fact about

  the improper means element of the plaintiff’s tortious interference claim.399 In other words,

  Anderson is consistent with C.R. England’s confirmation that the conduct allegedly constituting




  394
        Id. (internal quotation marks and citation omitted).
  395
     See id. ¶ 45 (“[W]e have been careful to limit the scope of actionable conduct within the tortious interference
  context to those situations where a defendant employs a means that is independently tortious or wrongful.”); see also
  First Am. Title Ins. Co. v. Nw. Title Ins. Agency, LLC, No. 2:15-cv-229-DN, 2016 WL 6956603, at *1 (D. Utah Nov.
  27, 2016) (“The improper means must be independently actionable conduct.”) (internal quotation marks and citation
  omitted).
  396
        See Dkt. 151 at 16.
  397
        2005 UT 36, 116 P.3d 323.
  398
        Id. ¶ 32.
  399
        Id.

                                                               73
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7952 Page 74 of 79



  improper means must be independently actionable.400 In Anderson, the underlying conduct was

  misrepresentation, which is an independently actionable tort.401

              Defendants conflate the making of a false statement with the tort of misrepresentation.

  Although making a false statement is a component of misrepresentation, a party who makes a

  false statement is not necessarily liable for misrepresentation. For liability to attach, for

  example, the false statement must concern “a presently existing material fact” and must induce

  reliance upon the statement.402 In short, false statements of fact alone cannot satisfy the

  improper means element because they are not independently actionable.403 Accordingly, even if

  the Cover Letter contained false statements, the act of sending those letters to industry contacts

  does not itself constitute improper means. Defendants’ claim therefore fails, and the court grants

  JBT summary judgment.

                             D. Unfair or Deceptive Trade Practices (Count Five)

              Here again, Defendants’ unfair or deceptive trade practices claim stems from (1) JBT’s

  alleged misrepresentation that it would enter into a renewed distribution agreement with

  Defendants and (2) the alleged falsehoods in the Cover Letter.404 Defendants argue their claims

  for negligent misrepresentation and defamation are sufficient to support their statutory trade

  practices claim as well.405 Defendants assert that the same evidence they advanced in support of

  their other claims also precludes the court from granting JBT summary judgment on Defendants’


  400
        2019 UT 8, ¶ 45.
  401
     See State v. Apotex Corp., 2012 UT 36, ¶ 58, 282 P.3d 66 (reciting elements of fraudulent misrepresentation
  claim).
  402
        See id.
  403
     See C.R. England, 2019 UT 8, ¶ 45; see also Nunes, 299 F. Supp. 3d at 1232–33 (holding the plaintiff could not
  satisfy the improper means element despite finding the defendant had published several false statements of fact).
  404
        See Dkt. 108 at 32–33 ¶¶ 90–94.
  405
        Dkt. 151 at 17–19.

                                                          74
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7953 Page 75 of 79



  deceptive trade practices claim.406 But the court has granted JBT summary judgment on

  Defendants’ negligent misrepresentation and defamation claims. Accordingly, those claims

  cannot provide the basis for Defendants’ Section 75-1.1 claim.

              Defendants advance one additional argument to support the present claim. They contend

  their claim stands regardless of the fate of their negligent misrepresentation and defamation

  claims because “it is enough that [Defendants] have forecast evidence that JBT made knowingly

  false statements for the purpose of driving business away from BGSE, its competitor[.]”407 JBT

  fails to respond to this point, arguing in its Reply only that Defendants’ claim fails because its

  negligent misrepresentation and defamation claims fail.408

              Viewing the evidence and drawing reasonable inferences in Defendants’ favor, the court

  denies JBT’s Motion on this claim. To establish a claim for unfair or deceptive trade practices

  under N.C. Gen Stat. § 75-1.1, “the plaintiff must show: (1) the defendant committed an unfair or

  deceptive act or practice, (2) the action in question was in or affecting commerce, and (3) the act

  proximately caused injury to the plaintiff.”409 The only relevant question here is whether JBT

  committed an unfair or deceptive act by sending the Cover Letter to industry contacts.410




  406
        Id.
  407
        Id. at 19.
  408
        Dkt. 160 at 19.
  409
        Pleasant Valley Promenade v. Lechmere, Inc., 464 S.E.2d 47, 58 (N.C. Ct. App. 1995) (citations omitted).
  410
     JBT does not dispute that its actions were “in or affecting commerce.” See Dkt. 134 at 31–32. As to the injury
  prong, JBT argues Defendants fail to show they were injured by JBT’s negotiations with BGSE concerning a
  renewed distribution agreement “because BGSE was actively pursuing other business options during the pendency
  of such negotiations.” Id. at 32. But JBT does not cite to any evidence—or even argue—that Defendants fail to
  show they were injured by JBT sending the Cover Letter to relevant business contacts. Because the moving party
  bears the initial burden of showing the absence of a genuine dispute of material fact, JBT has failed to contest the
  injury prong of the present claim. See Celotex Corp., 477 U.S. at 323. In any event, Defendants have forecast
  circumstantial evidence that they lost a contract because of the Cover Letter, which is sufficient to create a genuine
  dispute of material fact about injury. See Dkt. 151 at 17.

                                                             75
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7954 Page 76 of 79



              North Carolina courts have recognized that Section 75-1.1 “creates a cause of action

  broader than traditional common law actions.”411 Consistent with that understanding, North

  Carolina courts have given an expansive definition of a deceptive practice. “A practice is

  deceptive if it has the capacity or tendency to deceive; proof of actual deception is not required. .

  . . The consumer need only show that an act or practice possessed the tendency or capacity to

  mislead, or created the likelihood of deception.”412 Further, “[n]either the actor’s intent nor good

  faith are relevant.”413

              The court concludes as a matter of law that sending the Cover Letter qualifies as a

  deceptive act under Section 75-1.1.414 As discussed above, Defendants contend two statements

  in the Cover Letter were false and misleading:

              •   “During the time period beginning on January 10, 2012 through January 9,
                  2013, B GSE served as a distributor for the Jetway Systems business unit of
                  JBT Corporation. . . . That distribution agreement was terminated on January 9,
                  2013, and only in-process sales at the time of the termination of the distribution
                  agreement are being supported by JBT.”415

              •   “In its support of its products, JBT does not require its customers to solve issues
                  with JBT’s suppliers, but instead serves as the sole point of contact for
                  support.”416




  411
     Media Network, Inc. v. Long Haymes Carr, Inc., 678 S.E.2d 671, 684 (N.C. Ct. App. 2009) (quoting Winston
  Realty Co. v. G.H.G., Inc., 331 S.E.2d 677, 680 (N.C. 1985)); see also id. at 683 (noting that although tort actions
  for deceit or fraud “require showing intent to deceive or scienter,” a deceptive trade practices claimant “need not
  establish the defendant’s bad faith, intent willfulness, or knowledge”).
  412
      Love v. Keith, 383 S.E.2d 674, 677 (N.C. Ct. App. 1989), disapproved of on other grounds, Custom Molders, Inc.
  v. Am. Yard Prods., Inc., 463 S.E.2d 199, 201–02 (N.C. 1995) (quoting Marshall v. Miller, 276 S.E.2d 397, 403
  (N.C. 1981)).
  413
        Id.
  414
     Id. (“It is a question for the jury as to whether the defendants committed the alleged acts, and then it is a question
  of law for the court as to whether these proven facts constitute an unfair or deceptive trade practice.”) (internal
  quotation marks and citation omitted).
  415
        Dkt. 49, Ex. D.
  416
        Id.

                                                             76
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7955 Page 77 of 79



              Brian DeRoche explicitly admitted the first statement was untrue because JBT accepted

  multiple sales after January 9, 2013, that it knew about, authorized, and supported.417 While

  DeRoche attempted to walk back that admission in his 30(b)(6) deposition a month later,418 he

  did not deny JBT sold equipment to BGSE after January 9, 2013.419 In any event, there can be

  no question the statement had the capacity or tendency to deceive recipients of the Cover Letter

  that JBT had cut off its sales relationship with BGSE in January 2013.

              Considering the second statement, the second half of the statement is false. JBT argues

  the statement is accurate because JBT would respond to end user’s repair needs even if a call

  came in under a warranty BGSE offered.420 But this ignores the statement’s use of the word

  “sole.” That is, Defendants are not disputing that JBT would service or repair one of its products

  if a customer sought help. Rather, Defendants take issue with the statement’s suggestion that

  only JBT performed maintenance on its equipment and therefore that BGSE was unauthorized to

  do so.421

              The court recognizes the uphill battle Defendants will face to prove these relatively

  benign misstatements proximately caused Defendants’ alleged injuries. But JBT’s Motion

  depends on its argument that it did not commit a deceptive act within the meaning of § 75-1.1.

  The court disagrees. Accordingly, a genuine dispute of material fact exists concerning whether

  JBT’s actions proximately caused Defendants’ alleged injuries. JBT’s Motion is denied as to

  Defendants’ deceptive practices act claim.



  417
        Defs.’ Ex. 83 at 123:17–124:8 (sealed).
  418
        Dkt. 160 at 4–5.
  419
        Pl.’s Ex. 133 at 71:14–16 (sealed).
  420
        Dkt. 160 at 5.
  421
        Dkt. 151 at 10.

                                                      77
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7956 Page 78 of 79



                                               CONCLUSION

             For the reasons explained above:

             1. JBT’s Motion for Partial Summary Judgment on its affirmative claims422 is

                    GRANTED IN PART and DENIED IN PART as follows:

                       a. The court GRANTS summary judgment in JBT’s favor on JBT’s federal and

                          state misappropriation of trade secrets claims (Counts One & Two);

                       b. The court GRANTS summary judgment in JBT’s favor on JBT’s false

                          designation of origin claim (Count Three);

                       c. The court GRANTS summary judgment in JBT’s favor on each of JBT’s

                          breach of contract claims (Counts Six, Seven, and Eight);

                       d. The court DENIES JBT’s Motion in all other respects.

             2. Defendants’ Motion for Summary Judgment423 is GRANTED IN PART and DENIED

                    IN PART as follows:

                       a. The court GRANTS summary judgment in Defendants’ favor on JBT’s false

                          advertising claim (Count Four);

                       b. The court GRANTS summary judgment in Defendants’ favor on JBT’s

                          defamation claim (Count Nine);

                       c. The court DENIES Defendants’ Motion in all other respects.




  422
        Dkt. 129.
  423
        Dkt. 126.

                                                      78
Case 1:17-cv-00142-RJS-DAO Document 184 Filed 08/13/20 PageID.7957 Page 79 of 79



             3. JBT’s Motion for Summary Judgment on Defendants’ counterclaims424 is GRANTED

                    IN PART as follows:

                       a. The court GRANTS summary judgment in JBT’s favor on Defendants’

                           tortious interference counterclaim (Count Two);

                       b. The court GRANTS summary judgment in JBT’s favor on Defendants’

                           negligent misrepresentation counterclaim (Count Three);

                       c. The court GRANTS summary judgment in JBT’s favor on Defendants’

                           defamation counterclaim (Count Four);

                       d. The court DENIES JBT’s Motion in all other respects.

             4. Defendants’ Motion to Exclude JBT’s expert is denied without prejudice to refile it in

                    connection with pre-trial proceedings.425

             In addition to the amount of damages JBT seeks, the issues that remain for trial are (1)

  whether Defendants’ use of JBT’s trademarks in BGSE’s website metatags was likely to cause

  confusion, (2) whether Defendants tortiously interfered with JBT’s business relationships, and

  (3) whether JBT proximately caused Defendants’ alleged injuries on their claim for unfair or

  deceptive trade practices.

             SO ORDERED this 13th day of August 2020.

                                                      BY THE COURT:


                                                      ________________________________________
                                                      ROBERT J. SHELBY
                                                      United States Chief District Judge




  424
        Dkt. 134.
  425
        Dkt. 128.

                                                        79
